CHICAGO MERCANTILE EXCHANGE INC.
CREDIT AGREEMENT
DATED AS OF DECEMBER 8, 2010
AMONG
CHICAGO MERCANTILE EXCHANGE INC.,
EACH OF THE BANKS FROM TIME TO TIME PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT AND
AS COLLATERAL AGENT,
BANK OF MONTREAL
AND
BANK OF AMERICA, N.A.,
AS CO-SYNDICATION AGENTS,

__________________
J.P. MORGAN SECURITIES LLC,
BMO CAPITAL MARKETS
AND
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
AS JOINT LEAD ARRANGERS
Table of Contents

Page

ARTICLE I
DEFINITIONS

     
Section 1.1
Section 1.2
  Definitions
Other Definitional Provisions

ARTICLE II
THE CREDIT

     
Section 2.1
Section 2.2
Section 2.3
Section 2.4
Section 2.5
Section 2.6
Section 2.7
Section 2.8
Section 2.9
Section 2.10
Section 2.11
Section 2.12
Section 2.13
Section 2.14
  Revolving Credit Loans
Ratable Loans
Repayment of Advances
Reborrowing of Advances
Optional Principal Payments
Mandatory Principal Payments
Adjustments of Commitments
Fees
Collateral
Additional Credit Facility
Defaulting Banks
Removal or Replacement of a Bank
Redesignation of Settlement Loans
Participations in Swingline Loans

ARTICLE III
FUNDING THE CREDITS

     
Section 3.1
Section 3.2
Section 3.3
Section 3.4
Section 3.5
Section 3.6
  Method of Borrowing
Minimum Amount of Each Advance
Interest
Method of Payment
Notes; Telephonic Notices
Interest Payment Dates; Interest Basis

ARTICLE IV
ADMINISTRATIVE AGENT

     
Section 4.1
Section 4.2
Section 4.3
Section 4.4
Section 4.5
  Notice to and Payment by the Banks
Payment by Banks to the Administrative Agent
Distribution of Payments
Rescission of Payments by the Company
Powers Granted to the Administrative Agent

ARTICLE V
CONDITIONS PRECEDENT

     
Section 5.1
Section 5.2
  Conditions Precedent
Each Advance

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

     
Section 6.1
Section 6.2
Section 6.3
Section 6.4
Section 6.5
Section 6.6
Section 6.7
Section 6.8
Section 6.9
Section 6.10
Section 6.11
Section 6.12
Section 6.13
  Corporate Existence and Standing
Authorization and Validity
Compliance with Laws and Contracts
Financial Statements
Material Adverse Change
Subsidiaries
Accuracy of Information
Margin Regulations
Taxes
Litigation
ERISA
Investment Company Status
Registration

ARTICLE VII
COVENANTS

     
Section 7.1
Section 7.2
Section 7.3
Section 7.4
Section 7.5
Section 7.6
Section 7.7
Section 7.8
Section 7.9
Section 7.10
Section 7.11
Section 7.12
Section 7.13
  Financial Reporting
Use of Proceeds
Notice of Default
Conduct of Business
Compliance with Laws
Books and Records; Inspection Rights
Consolidated Tangible Net Worth
Liens
Additional Clearing Members
Rule Changes
Taxes
Insurance
Fundamental Changes

ARTICLE VIII
DEFAULTS

     
Section 8.1
Section 8.2
Section 8.3
Section 8.4
Section 8.5
Section 8.6
Section 8.7
Section 8.8
Section 8.9
Section 8.10
Section 8.11
  Representations and Warranties
Payment Defaults
Certain Covenant Defaults
Other Covenant Defaults
Other Indebtedness
Bankruptcy, etc
Involuntary Bankruptcy, etc
[Reserved].
Judgments
Security Interest; Validity
CFTC Designation

ARTICLE IX
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     
Section 9.1
Section 9.2
Section 9.3
  Acceleration
Amendments
Preservation of Rights

ARTICLE X
THE AGENTS

     
Section 10.1
Section 10.2
Section 10.3
Section 10.4
Section 10.5
Section 10.6
Section 10.7
Section 10.8
  Declaration and Acceptance of Appointment; No Fiduciary Duties
Reliance by Each Agent
Reimbursement and Indemnification
Each Agent in its Individual Capacity
Resignation or Termination of Agent; Sub-Agents
Non-Reliance Representation
Exculpation
Collateral Valuation

ARTICLE XI
GENERAL PROVISIONS SECTION

     
Section 11.1
Section 11.2
Section 11.3
Section 11.4
Section 11.5
Section 11.6
Section 11.7
Section 11.8
Section 11.9
Section 11.10
Section 11.11
Section 11.12
Section 11.13
Section 11.14
  Successors and Assigns; Participating Interests
Survival
[Reserved]
Taxes
Choice of Law; Jurisdiction
Headings
Entire Agreement
Several Obligations
Expenses; Indemnification; Increased Costs; Damage Waiver
Accounting
Severability of Provisions
Confidentiality
WAIVER OF TRIAL BY JURY
USA Patriot Act Notification

ARTICLE XII
SETOFF; RATABLE PAYMENTS



      Section 12.1 Setoff; Ratable Payments

ARTICLE XIII
NOTICES

     
Section 13.1
Section 13.2
  Giving Notice
Change of Address

ARTICLE XIV
COUNTERPARTS

ARTICLE XV
SUBORDINATION

ANNEX I – ELIGIBLE ASSETS

EXHIBIT A – NOTE
EXHIBIT B – OFFICER’S CERTIFICATE
EXHIBIT C – RESERVED
EXHIBIT D – CERTIFICATE OF COMPANY ACCOUNTANTS
EXHIBIT E – DEFAULT/UNMATURED DEFAULT CERTIFICATE
EXHIBIT F – INCUMBENCY CERTIFICATE
EXHIBIT G – SECURITY AND PLEDGE AGREEMENT
EXHIBIT H – RULES
EXHIBIT I – FORM OF ADVANCE REQUEST
EXHIBIT J – FORM OF COLLATERAL NOTICE
EXHIBIT K – FORM OF NOTICE OF REDESIGNATION

SCHEDULE I – SUBSIDIARIES

SCHEDULE II – LITIGATIONCHICAGO MERCANTILE EXCHANGE INC.
CREDIT AGREEMENT

This Credit Agreement, dated as of December 8, 2010, is among Chicago Mercantile
Exchange Inc., a Delaware corporation (together with its successors and assigns,
“CME” or the “Company”) and a wholly owned subsidiary of CME Group Inc.
(together with its successors and assigns, “Holdings”), the Banks, JPMorgan
Chase Bank, N.A., as Administrative Agent and as Collateral Agent.

In consideration of the mutual agreements herein contained, the parties hereto
hereby agree as follows:

ARTICLE I
DEFINITIONS

      The parties hereto agree as follows:

Section 1.1
  Definitions. As used in this Agreement:
 
   

“2.7.2 Effective Date” has the meaning set forth in Section 2.7.2.

“2.7.2 Notice” has the meaning set forth in Section 2.7.2.

“Accelerated Termination Date” means the effective date of any termination of a
Bank’s Commitment pursuant to Section 2.12.

“Accelerated Termination Notice” has the meaning set forth in Section 2.7.2.

“Additional Agent” has the meaning set forth in Section 4.5(a).

“Additional Amount” has the meaning set forth in Section 11.4(a).

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Banks pursuant to Article X or any successor
administrative agent hereunder, together with their respective successors and
assigns.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Revolving Loans made to the Company by the Banks, or of the several
Swingline Loans made to the Company by the applicable Swingline Banks, in either
case of the same type (either Clearing Fund Pool Loans or Company Pool Loans),
at the same time and having the same Loan Maturity Date.

“Advance Rate” means, with respect to any Eligible Asset, the percentage
specified on Annex I hereto applicable to such Eligible Asset based on its asset
type and, for some asset types, time to maturity.

“Advance Request” has the meaning set forth in Section 3.1.

“Advance Request Confirmation” has the meaning set forth in Section 3.1.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means the Administrative Agent or the Collateral Agent, as the context
may require, and

“Agents” means the Administrative Agent and the Collateral Agent.

“Aggregate Commitment” means the aggregate of the Commitments of all the Banks
hereunder as the same may be increased or reduced from time to time pursuant to
the terms of this Agreement. The Aggregate Commitment as of the Closing Date
shall be $1,000,000,000.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Agreement Accounting Principles” means generally accepted principles of
accounting in effect at the time of the preparation of the financial statements
referred to in Section 6.4, applied in a manner consistent with that used in
preparing such statements.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignees” has the meaning set forth in Section 11.1(c).

“Assignment Agreement” has the meaning set forth in Section 11.1(c).

“Audit” has the meaning set forth in Section 7.6.

“Banks” means the banks and other financial institutions listed on the signature
pages of this Agreement and their respective successors and assigns and any
other Person that becomes a party hereto as a Bank in accordance with
Section 9.2(b) or 11.1(c).

“Bank Notice” has the meaning set for in Section 3.1(b).

“BONY Securities Account” means “BONY Securities Account” under and as defined
in the Security and Pledge Agreement.

“BONY Securities Account Control Agreement” means “BONY Securities Account
Control Agreement” under and as defined in the Security and Pledge Agreement.

“BONY Securities Intermediary” means “BONY Securities Intermediary” under and as
defined in the Security and Pledge Agreement.

“Borrowing Base” means (a) with respect to any Clearing Fund Collateral Pool or
Clearing Fund Pool Loans, the applicable Clearing Fund Borrowing Base and
(b) with respect to the Company Collateral Pool or the Company Pool Loans, the
Company Borrowing Base.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Bullion Security Agreement” means “Bullion Security Agreement” under and as
defined in the Security and Pledge Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois or New York, New York are authorized or
required by law to close.

“CBOT” means The Chicago Board of Trade, together with its successors and
assigns.

“CBOT Rules” means the rules of the CBOT, as amended and in effect from time to
time and includes any interpretations thereof.

“Citibank Securities Account” means “Citibank Securities Account” under and as
defined in the Security and Pledge Agreement.

“Citibank Securities Account Control Agreement” means “Citibank Securities
Account Control Agreement” under and as defined in the Security and Pledge
Agreement.

“Citibank Securities Intermediary” means “Citibank Securities Intermediary”
under and as defined in the Security and Pledge Agreement.

“Clearing Business” has the meaning set forth in Section 7.2.

“Clearing Fund Borrowing Base” means, at any time, an amount equal to the
aggregate Discounted Value of all Collateral included in the Clearing Fund
Collateral Pool for the applicable Clearing Business at such time, free and
clear of any Lien other than those granted under the Loan Documents or as
permitted by Section 7.8.

“Clearing Fund Collateral Pool” means the “Clearing Fund Collateral Pool” under
and as defined in the Security and Pledge Agreement.

“Clearing Fund Pool Loan” means each Settlement Loan, other than any Settlement
Loan that, by virtue of its initial designation in the applicable Advance
Request or by virtue of any redesignation pursuant to Section 2.13, is then
designated as a Company Pool Loan.

“Clearing House” means the department or departments of the Company that
reconcile, settle, adjust and clear contracts on the exchange of the Company,
CBOT, NYMEX or any other exchange in respect of which the Company has equivalent
authority, as the case may be, subject to the Rules.

“Clearing Member” means a firm qualified to clear trades through the Clearing
House.

“Clearing Member Security” means “Clearing Member Security” under and as defined
in the Security and Pledge Agreement.

“Closing Date” has the meaning set forth in Section 5.1.

“CME” has the meaning set forth in the preamble hereto.

“CMECE” means CME Clearing Europe, a wholly-owned subsidiary of Holdings.

“CMECE Loans” has the meaning set forth in Section 7.2.

“CME Rules” means the rules of the Company, as amended and in effect from time
to time and includes any interpretations thereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, the “Collateral” under and as defined in the
Security and Pledge Agreement and the “Security Assets” under and as defined in
the Bullion Security Agreement.

“Collateral Accounts” has the meaning set forth in the Security and Pledge
Agreement.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Banks pursuant to Article X or any successor collateral
agent hereunder, together with their respective successors and assigns.

“Collateral Documents” means the Security and Pledge Agreement, the Bullion
Security Agreement and all other agreements and documents entered into by the
Company in favor of the Collateral Agent for the benefit of the Banks for the
purpose of effecting the Security and Pledge Agreement (including, without
limitation, each Control Agreement), in each case, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Collateral Notice” has the meaning set forth in Section 3.1(a).

“Collateral Pool” means (a) with respect to any Clearing Fund Pool Loans or
Clearing Fund Borrowing Base, the Clearing Fund Collateral Pool for the
applicable Clearing Business and (b) with respect to the Company Pool Loans or
the Company Borrowing Base, the Company Collateral Pool.

“Commitment” means, for each Bank, the obligation of such Bank to make Revolving
Loans to the Company in an aggregate principal amount at any one time
outstanding not exceeding the amount set forth opposite its signature below, or
as set forth in an Assignment Agreement in the case of any Bank that becomes a
party hereto pursuant to Section 11.1(c), or as agreed to between the Company
and the applicable Bank, in the case of any Bank that becomes a party hereto
pursuant to Section 9.2(b), in each case, as such amount may be modified from
time to time as provided herein, including, without limitation, pursuant to
Section 2.10 hereof.

“Company” has the meaning set forth in the preamble hereto.

“Company Borrowing Base” means, at any time, an amount equal to the aggregate
Discounted Value of all Collateral included in the Company Collateral Pool at
such time, free and clear of any Lien other than those granted under the Loan
Documents or as permitted by Section 7.8.

“Company Collateral Pool” means “Company Collateral Pool” under and as defined
in the Security and Pledge Agreement.

“Company Pool Loan” means each GFX Loan and CMECE Loan, and any Settlement Loan
that, by virtue of its initial designation in the applicable Advance Request or
by virtue of any redesignation pursuant to Section 2.13, is then designated as a
Company Pool Loan.

“Company Security” means “Company Security” under and as defined in the Security
and Pledge Agreement.

“Concentration Limit” has the meaning set forth in Annex I.

“Consolidated Tangible Net Worth” means at any date the consolidated
shareholders’ equity of the Company and its consolidated Subsidiaries determined
in accordance with Agreement Accounting Principles, less their consolidated
Intangible Assets, all determined as of such date. For purposes of this
definition “Intangible Assets” means the amount (to the extent reflected in
determining such consolidated shareholders’ equity) of (i) all write-ups (other
than write-ups resulting from foreign currency translations and write-ups of
assets of a going concern business made within twelve months after the
acquisition of such business) subsequent to September 30, 2010 in the book value
of any asset owned by the Company or a consolidated Subsidiary, (ii) all
investments in unconsolidated Subsidiaries and all equity investments in Persons
which are not Subsidiaries and (iii) all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, copyrights, organization or developmental expenses and other
intangible items.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means “Control Agreement” under and as defined in the
Security and Pledge Agreement.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under Section
414(b) or 414(c) of the Internal Revenue Code.

“Covering Swingline Loan” has the meaning set forth in Section 3.1(a).

“Cross-Margining Clearing Organization” means a clearing organization that has
entered into a cross-margining agreement with the Clearing House.

“Daylight Overdraft” means an intraday settlement obligation of the Company to a
Clearing Member incurred in the ordinary course of business in accordance with
the Rules. Any such obligation not settled by the close of business on the date
incurred shall then cease to be a Daylight Overdraft.

“Default” means an event described in Article VIII.

“Defaulted Clearing Member” means, as of any time of determination, a Clearing
Member that is then in default of its obligations to the Company, CBOT, NYMEX or
any other exchange which is qualified to clear trades through the Clearing
House, under and pursuant to the Rules.

“Defaulting Bank” means any Bank, as reasonably determined by the Administrative
Agent, that has (a) committed a Funding Default (which Funding Default shall be
continuing), (b) notified the Company, the Administrative Agent or any Bank in
writing (including, without limitation, by electronic notification) that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, (c) failed, within three Business Days
after written request by the Administrative Agent (based on the reasonable
belief that it may not fulfill its funding obligation), to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Revolving Loans or to acquire a participating interest in a
Swingline Loan in accordance with Section 2.14,2.14; provided that such Bank
shall cease to be a Defaulting Bank pursuant to this clause (c) upon receipt of
such confirmation by the Administrative Agent, (d) otherwise failed to pay over
to the Administrative Agent or any other Bank any other amount (other than a de
minimis amount) required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) becomes, or its controlling parent becomes, the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.

“Discounted Value” means, at any time with respect to any Eligible Asset
included in the Collateral, the discounted Market Value of such asset determined
by multiplying the Market Value of such asset at the time by the Advance Rate
applicable to such Eligible Asset.

“Eligible Asset” means any asset which is of a type and, where applicable, has a
maturity as listed on Annex I hereto, subject, in each case, to the
Concentration Limit and Minimum Credit Rating (as applicable).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Excess Availability” means, as of any date, (a) in the case of an Advance
consisting of Clearing Fund Pool Loans for any Clearing Business, the lesser of
(i) the excess, if any, of the Aggregate Commitment minus the aggregate
principal of all outstanding Loans disbursed to the Company and (ii) the excess,
if any, of the Clearing Fund Borrowing Base for such Clearing Business minus the
aggregate principal of all outstanding Clearing Fund Pool Loans for such
Clearing Business disbursed to the Company and (b) in the case of an Advance
consisting of Company Pool Loans, the lesser of (i) the excess, if any, of the
Aggregate Commitment minus the aggregate principal of all outstanding Loans
disbursed to the Company and (ii) the excess, if any, of the Company Borrowing
Base minus the aggregate principal of all outstanding Company Pool Loans
disbursed to the Company.

“Excluded Taxes” means, with respect to any and all payments to any Agent, any
Bank or any recipient of any payment to be made by or on account of any
obligation of the Company under the Loan Documents, (i) net income taxes, branch
profits taxes, franchise and excise taxes (to the extent imposed in lieu of net
income taxes), and all interest, penalties and liabilities with respect thereto,
imposed on any Agent or any Bank by the United States of America or any
political subdivision thereof, or by the jurisdiction under the laws of which
such Agent, Bank or recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located and (ii) any U.S. federal withholding taxes imposed by FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of December 9,
2009, among the Company, certain lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and as Collateral Agent, and the other agents
named therein.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by interbank Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three interbank Federal
funds brokers of recognized standing selected by it.

“Federal Funds Rate” means, for any day, a rate per annum equal to the greater
of (a) the rate of interest per annum which is the average of the rates on the
offered side of the Federal funds market quoted by three interbank Federal funds
brokers at the approximate time of the relevant Advance (for the first day of
such Advance and until the next Business Day) or 12:00 noon (New York City time)
(for each subsequent Business Day until the next Business Day), selected by the
Administrative Agent, for dollar deposits in immediately available funds in an
amount comparable to the portion of such Advance made available by JPMorgan
Chase Bank, N.A. and (b) one-month LIBOR (as appearing for such first or
subsequent Business Day on Reuters Screen LIBOR01 at 11:00 a.m., London time).

“Foreign Bank” has the meaning set forth in Section 11.4(f).

“Funding Default” means the failure of any Bank to fund any portion of its
Revolving Loans as of the time required to be funded by it in accordance with
Section 4.1 or the failure of any Bank to acquire a participating interest in
any Swingline Loan in accordance with Section 2.14, regardless of the reason for
any such failure; provided that, in the event that any such Bank shall have
failed to fund any portion of its Revolving Loans during the time period
required by Section 4.1 and the Administrative Agent shall have determined that
such Bank used commercially reasonable best efforts to fund within such time
period despite such failure, such Bank shall not be deemed to be a Defaulting
Bank until such failure to fund has continued for one Business Day; provided,
further, that such Bank’s pro rata portion of the requested Advance shall have
been funded, in the interim, by one or more other Banks.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“GFX” means that Wholly-Owned Subsidiary of the Company known as the GFX
Corporation.

“GFX Guaranty” means a Guaranty by the Company issued to a counterparty of GFX
related to over-the-counter foreign exchange transactions entered into by GFX,
or a Guaranty by the Company issued to a banking institution that has provided
performance bond collateral, or met performance bond or variation margin
obligations on behalf of GFX, related to transactions in futures.

“GFX Loan” has the meaning set forth in Section 7.2.

“Gold Bullion” means “Gold Bullion” under and as defined in the Security and
Pledge Agreement.

“Grantor” means “Grantor” under and as defined in the Security and Pledge
Agreement.

“Guaranty” of a Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, the obligation of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement or take-or-pay contract and shall include, without
limitation, the contingent liability of such Person in connection with any
application for a letter of credit; provided that the term “Guaranty” shall not
include endorsements for collection on deposit in the ordinary course of
business.

“Holdings” has the meaning set forth in the preamble hereto.

“Increased Cost Notice” has the meaning set forth in Section 11.9(b).

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money (other than a Daylight Overdraft),
(ii) obligations representing the deferred purchase price of property other than
accounts payable arising in the ordinary course of such Person’s business on
terms customary in the trade, (iii) obligations, whether or not assumed, secured
by Liens or payable out of the proceeds or production from property (other than
futures and options contracts held in a cross-margin account at the Company) now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, acceptances, or other instruments, (v) capitalized lease
obligations, (vi) obligations for which such Person is obligated pursuant to a
Guaranty (other than the guarantee provided by the Clearing House to Clearing
Members in the ordinary course of business for their obligations to one another,
or the GFX Guaranties) and (vii) reimbursement obligations with respect to
letters of credit; provided, however, that “Indebtedness” shall not include
(a) obligations of the Company to a Cross-Margining Clearing Organization
arising out of the liquidation of one or more pairs of cross-margin accounts
held at the Clearing House and at such Cross-Margining Clearing Organization,
(b) obligations of the Company to a pledgee arising out of the liquidation of
one or more pairs of cross-margin pledge accounts held at the Clearing House and
at a Cross-Margining Clearing Organization and (c) with respect to the transfer
of positions and related margin from a suspended Clearing Member to another
Clearing Member, obligations of the Company to make a transfer in cash in
respect of margin related to such suspended Clearing Member’s positions.

“Indemnified Amounts” has the meaning set forth in Section 11.9(a).

“Indemnified Party” has the meaning set forth in Section 11.9(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“JPMorgan Securities Account Control Agreement” means any “JPMorgan Securities
Account Control Agreement” under and as defined in the Security and Pledge
Agreement.

“JPMorgan Securities Intermediary” means “JPMorgan Securities Intermediary”
under and as defined in the Security and Pledge Agreement.

“Lien” means, with respect to an asset, any security interest, mortgage, pledge,
lien, claim, charge, encumbrance, title retention agreement, lessor’s interest
under a capitalized lease or analogous instrument, in, of or on such asset.

“Loan” means a Revolving Loan or a Swingline Loan.

“Loan Documents” means this Agreement, the Notes and the Collateral Documents.

“Loan Maturity Date” has the meaning set forth in Section 2.3(a).

“Market Value” means, as to any Eligible Asset at any time of determination, the
value determined by the Collateral Agent, the Company or any other entity
(deemed acceptable for such purpose by the Collateral Agent and the Company), as
the case may be, in its usual and customary manner by using the then most
current pricing information with respect to such Eligible Asset reasonably
available to such Person from one or more pricing services selected by such
Person in its sole discretion. Notwithstanding the foregoing, in the event of a
discrepancy between the Collateral Agent’s or any such entity’s and the
Company’s determination of Market Value, the Collateral Agent’s or any such
entity’s determination shall control.

“Material Adverse Effect” means a material adverse effect on the Company’s
financial position or the Company’s ability to perform its obligations in the
ordinary course of business as they become due.

“Member Attorney-in-Fact” means the Company in its capacity as attorney-in-fact
for the Clearing Members pursuant to the power of attorney authorized in CME
Rule 817, CBOT Rule 817, NYMEX Rule 817 or any other similar Rule, as
applicable.

“Minimum Credit Rating” has the meaning set forth in Annex I.

“Money Fund Shares” has the meaning set forth in the Security and Pledge
Agreement.

“Money Fund Control Agreement” has the meaning set forth in the Security and
Pledge Agreement.

“Money Gridlock Situation” means (1) a disruption in the clearing and settlement
operations of the Clearing House due to temporary problems or delays in
obtaining or making settlement payments due to delays, overuse or other similar
problems with the Fed Wire or similar money transfer systems or (2) the failure
of a Cross-Margining Clearing Organization to approve one or more withdrawals by
the Clearing House from a cross-margining bank account held either by the
Company and such Cross-Margining Clearing Organization jointly, or by a Clearing
Member cross-margining its positions at the Clearing House with its own or an
Affiliate’s positions at such Cross-Margining Clearing Organization.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“New Lending Office” has the meaning set forth in Section 11.4(f).

“Non Consenting Bank” has the meaning set forth in Section 2.12.

“Non-Terminating Bank” has the meaning set forth in Section 2.7.2.

“Note” has the meaning set forth in Section 3.5.

“Notice of Exclusive Control” means “Notice of Exclusive Control” under and as
defined in the Security and Pledge Agreement.

“Notice of Redesignation” has the meaning set forth in Section 2.13.

“NYMEX” means New York Mercantile Exchange, Inc., a Delaware corporation,
together with its successors and assigns.

“NYMEX Rules” means the rules of NYMEX, as amended and in effect from time to
time and includes any interpretations thereof.

“Obligations” means all unpaid principal of, and accrued and unpaid interest on,
the Loans (including, without limitation, interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for such interest is allowed in such proceeding), all accrued and unpaid
commitment fees and all other obligations of the Company to any Agent or any
Bank arising under the Loan Documents whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred.

“OFAC” has the meaning set forth in Section 11.1(g).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, including any
interest, additions to tax or penalties applicable thereto.

“Participants” has the meaning set forth in Section 11.1(b).

“Participant Register” has the meaning set forth in Section 11.1(b).

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

“Performance Bonds” means the assets made available to the Clearing House by
each Clearing Member as security for its obligations to the Clearing House
pursuant to CME Rule 820, CBOT Rule 820, NYMEX Rule 820 or any other similar
Rule, as applicable.

“Person” means any corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
enterprise, government or any department or agency of any government.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code as to which the Company or any Subsidiary may have any
liability.

“Principal Bank” has the meaning set forth in Section 4.5.

“Register” has the meaning set forth in Section 11.1(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replacement Bank” has the meaning set forth in Section 2.12.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event (provided that a failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code and of Section 302
of ERISA shall be a reportable event regardless of the issuance of any such
waivers in accordance with Section 412(d) of the Internal Revenue Code).

“Requesting Bank” has the meaning set forth in Section 2.12.

“Required Banks” means Banks having more than 50% of the aggregate outstanding
Commitments or, after the Revolving Credit Termination Date, more than 50% of
the aggregate Revolving Loans outstanding (including funded participating
interests in Swingline Loans).

“Revolving Credit Termination Date” means December 7, 2011 or any earlier date
on which the Aggregate Commitment is terminated pursuant to this Agreement.

“Revolving Loan” has the meaning set forth in Section 2.1.

“Rules” means the collective reference to the CME Rules, the CBOT Rules, the
NYMEX Rules and the rules of any other exchange which is qualified to clear
trades through the Clearing House.

“S&P” means Standard & Poor’s Ratings Group, Inc.

“SDN List” has the meaning set forth in Section 11.1(g).

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations” has the meaning set forth in the Security and Pledge
Agreement.

“Securities Account” has the meaning set forth in the Security and Pledge
Agreement.

“Securities Intermediary” has the meaning set forth in the Security and Pledge
Agreement.

“Security and Pledge Agreement” means that certain Security and Pledge
Agreement, dated as of December 8, 2010, by and among the Clearing Members party
thereto, the Company and the Collateral Agent, substantially in the form of
Exhibit G, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Security Deposits” means the assets made available to the Clearing House by a
Clearing Member as security for its obligations to the Clearing House pursuant
to CME Rule 816, CBOT Rule 816, NYMEX Rule 816 or any other similar Rule.

“Settlement Loan” has the meaning set forth in Section 7.2.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Sovereign Debt” means any Foreign Sovereign Debt referenced in Annex I.

“Subsidiary” means any corporation more than 50% of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or by one or more of its Subsidiaries or by the
Company and one or more of its Subsidiaries, or any similar business
organization which is so owned or controlled.

“Supermajority Banks” means Banks having 75% of the aggregate outstanding
Commitments or, after the Revolving Credit Termination Date, 75% of the
aggregate Revolving Loans outstanding (including funded participating interests
in Swingline Loans).

“Surplus Funds” means funds in excess of those needed for normal operations in
the Clearing House Accounts and the General Accounts, each as referenced in CME
Rule 802.B, CBOT Rule 802.B, NYMEX Rule 802.B or any other similar Rule.

“Swingline Bank” means each Bank designated as such by the Company, with the
consent of such Bank, in a written or telephonic notice to the Administrative
Agent for one or more borrowings of Swingline Loans in an aggregate amount as so
consented to by such Bank.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Bank at
any time shall be the sum of (i) if such Bank is a Swingline Bank, the aggregate
principal amount of Swingline Loans made by such Bank minus the aggregate
principal amount of participating interests acquired and funded in such
Swingline Bank’s Swingline Loans by other Banks and (ii) the aggregate principal
amount of participating interests acquired and funded by such Bank in Swingline
Loans of other Swingline Banks.

“Swingline Loan” has the meaning set forth in Section 2.1.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
fees, deductions, charges or withholdings imposed by any governmental authority,
including any interest, additions to tax or penalties applicable thereto.

“Terminated Bank” has the meaning set forth in Section 2.12.

“Terminated Commitment” has the meaning set forth in Section 2.7.2.

“Test Draw” means a nominal Advance made for the purpose of testing
communication and draw procedures.

“Unfunded Liabilities” means, (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, and (ii) in the case of Multiemployer Plans, the withdrawal liability of
the Company and Subsidiaries.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of Illinois.

“US Bank” has the meaning set forth in Section 11.4(e).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56,115 Stat. 272 (2001), as amended.

“Withholding Agent” means the Company or the Administrative Agent.

“Wholly-Owned Subsidiary” means any Subsidiary all of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or one or more Wholly-Owned Subsidiaries, or by the
Company and one or more Wholly-Owned Subsidiaries, or any similar business
organization which is so owned or controlled.

Section 1.2 Other Definitional Provisions. All terms defined in this Agreement
shall be equally applicable to both the singular and plural forms of the defined
terms. Unless the context otherwise requires, any reference to any law, rule or
regulation (including, without limitation, any Rule) or agreement shall be
construed as a reference to the same as it may from time to time be amended,
modified, supplemented or replaced. Unless the context requires otherwise, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Notwithstanding any other provision contained herein,
all computations of amounts and ratios referred to in Section 7.7 shall be made
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Company
at “fair value” as defined therein.

ARTICLE II
THE CREDIT

Section 2.1 Revolving Credit Loans. Through and including the Revolving Credit
Termination Date, (a) each Bank severally agrees, on the terms and conditions
set forth in this Agreement, to make revolving loans (“Revolving Loans”) to the
Company from time to time in amounts not to exceed in the aggregate at any one
time outstanding the amount of its Commitment and (b) each Swingline Bank
severally agrees, on the terms and conditions set forth in this Agreement, to
make swingline loans (“Swingline Loans”) to the Company as agreed by such
Swingline Bank in amounts not to exceed in the aggregate at any one time
outstanding the amount as agreed by such Swingline Bank; provided, however, that
no Revolving Loans or Swingline Loans shall be made if, after giving effect
thereto, (A) the aggregate outstanding principal of all Loans would exceed the
Aggregate Commitment, (B) the aggregate outstanding principal of the Clearing
Fund Pool Loans for any applicable Clearing Business would exceed the Clearing
Fund Borrowing Base therefor or (C) the aggregate outstanding principal of all
Company Pool Loans would exceed the Company Borrowing Base. Subject to the terms
of this Agreement, the Company may borrow, repay and reborrow at any time
through the Revolving Credit Termination Date. For the avoidance of doubt, (x) a
Clearing Fund Pool Loan and a Company Pool Loan can be a Revolving Loan or a
Swingline Loan, subject to the terms and conditions set forth in the Loan
Documents and (y) the provision of Swingline Loans by any Swingline Bank shall
be in addition to, and shall not relieve such Bank from its obligation to make
Revolving Loans ratably in proportion to the amount of, its Commitment. The
obligations of any Bank to make Revolving Loans hereunder, and if its agreement
to make Swingline Loans has not previously ceased, the obligation (if any) of
any Swingline Bank to make any Swingline Loans, shall cease at 5:01 p.m. (New
York City time) on the Revolving Credit Termination Date.

Section 2.2 Ratable Loans. Each Advance hereunder shall consist of Revolving
Loans made from the several Banks, ratably in proportion to the amounts of their
respective Commitments on the date of such Advance, or of Swingline Loans made
from the Swingline Banks then requested to make Swingline Loans, ratably in
proportion to the Swingline Loans requested to be made by them on the date of
such Advance. For the avoidance of doubt, the provision of Swingline Loans by
any Swingline Bank shall be in addition to, and shall not relieve such Bank from
its obligation to make Revolving Loans ratably in proportion to the amount of,
its Commitment.

Section 2.3 Repayment of Advances.

(a) Each Advance and accrued and unpaid interest thereon shall be due and
payable to the Administrative Agent for the account of each Bank 30 days after
such Advance is made or, if earlier, the Revolving Credit Termination Date (any
such date, a “Loan Maturity Date”), except in the case of a Test Draw which
shall be repaid pursuant to the provisions of Section 7.2 hereof and except as
provided in Section 2.4.

(b) Each then outstanding Advance and accrued and unpaid interest thereon shall
be due and payable on the Revolving Credit Termination Date.

Section 2.4 Reborrowing of Advances. No Loan may be made hereunder to repay any
Advance without the consent of the Required Banks, except that Revolving Loans
may be made to repay any outstanding Swingline Loan (in which case such
Revolving Loans and accrued and unpaid interest thereon shall be due and payable
to the Administrative Agent on the original Loan Maturity Date of such Swingline
Loan).

Section 2.5 Optional Principal Payments. The Company may prepay, without premium
or penalty, all or a portion of any outstanding Advance at any time up to 12:00
noon (New York City time) on any Business Day; provided that interest shall
accrue on such amount being prepaid until the next Business Day if such payment
is received after 12:00 noon (New York City time) on the date of payment.
Repayment of principal pursuant to this Section 2.5 shall be accompanied by
accrued and unpaid interest thereon.

Section 2.6 Mandatory Principal Payments. (a) On any day on which the aggregate
outstanding principal of the Clearing Fund Pool Loans for any applicable
Clearing Business exceeds the Clearing Fund Borrowing Base therefor (as
determined pursuant to Section 10.8 after giving effect to any redesignation
pursuant to Section 2.13), the Company shall immediately repay such excess or
pledge to the Collateral Agent, for the benefit of the Banks, additional
Collateral in the applicable Clearing Fund Collateral Pool under the Collateral
Documents as necessary to cure such deficiency, without the necessity of any
notice or demand.

(b) On any day on which the aggregate outstanding principal of the Company Pool
Loans exceeds the Company Borrowing Base (as determined pursuant to Section 10.8
after giving effect to any redesignation pursuant to Section 2.13), the Company
shall immediately repay such excess or pledge to the Collateral Agent, for the
benefit of the Banks, additional Collateral in the Company Collateral Pool under
the Collateral Documents as necessary to cure such deficiency, without the
necessity of any notice or demand.

(c) On any day on which the aggregate outstanding principal of the Clearing Fund
Pool Loans and the Company Pool Loans, taken together, exceeds the Aggregate
Commitment, the Company shall repay such excess without the necessity of any
notice or demand.

Repayment of any such excess amount shall be applied first, to prepay
outstanding Swingline Loans, and second, to prepay outstanding Revolving Loans
(in accordance with the applicable Collateral Pools), in each case in the direct
order of their respective maturities (or, in the event that any such repayment
is not sufficient to repay such excess amount in full, first, to prepay
outstanding Swingline Loans pro rata, and second, to prepay outstanding
Revolving Loans pro rata) and shall be accompanied by accrued and unpaid
interest thereon.

Section 2.7 Adjustments of Commitments.

2.7.1 Adjustments by the Company. The Company may permanently reduce the
Aggregate Commitment, in whole or in part ratably among the Banks, in proportion
to the amounts of their respective Commitments at any time upon written notice
to the Administrative Agent; provided, however, that, (i) subject to
Sections 2.7.2 or 2.12, the amount of the Aggregate Commitment may not be
reduced below the outstanding principal amount of the Advance(s) and (ii) a
notice of termination of the Aggregate Commitment delivered by the Company may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

2.7.2 Adjustments by Banks for Accelerated Termination. If the Commitment of a
Bank hereunder is terminated pursuant to Section 2.12, the Company shall
immediately notify Administrative Agent in writing of such termination
(“Accelerated Termination Notice”) and shall state the amount of such
terminating Bank’s Commitment (“Terminated Commitment”) in the Accelerated
Termination Notice. Administrative Agent shall promptly provide a copy of the
Accelerated Termination Notice to each remaining Bank (each a “Non-Terminating
Bank”). Each Non-Terminating Bank shall notify the Company, in writing, on or
before the fifth Business Day (second Business Day in the event of a termination
pursuant to Section 2.12) after the date of the Accelerated Termination Notice,
if and by what amount such Bank is willing to increase its Commitment, which
amount shall be equal to all or some portion of the Terminated Commitment (each,
a “2.7.2 Notice”). Any Non-Terminating Bank that fails to so notify the Company
on or before such fifth Business Day (or second Business Day, as applicable),
shall be deemed to have declined to increase its Commitment. If offers to
increase Commitments are made by two or more Non-Terminating Banks in an
aggregate amount greater than the aggregate amount of the Terminated Commitment,
such Non-Terminating Banks and the Company hereby agree that such offers shall
be allocated as nearly as possible in proportion to the aggregate amount of such
offers, so that the aggregate amount thereof will not exceed the amount of the
Terminated Commitment. On or before the sixth Business Day (or the third
Business Day in the event of a termination pursuant to Section 2.12) after the
date of the Accelerated Termination Notice, the Company shall notify
Administrative Agent and each Non-Terminating Bank of the amount by which each
such Non-Terminating Bank’s Commitment has been increased, which amount shall
not exceed the amount of such Non-Terminating Bank’s offer to increase its
Commitment in such Bank’s 2.7.2 Notice. All increases of Commitments by the
Banks under this Section 2.7.2 shall become effective on the terminating Bank’s
Accelerated Termination Date or on such later date on which the Company shall
notify Administrative Agent and each Non-Terminating Bank of the amount by which
each such Non-Terminating Bank’s Commitment has been increased in accordance
with this Section 2.7.2 (“2.7.2 Effective Date”). The Company shall promptly
upon request deliver to each Bank whose Commitment has been increased pursuant
to this Section 2.7.2 a new Note reflecting such Bank’s new Commitment amount
and each such Bank shall promptly, after repayment to such Bank of such Bank’s
ratable share of all Advances outstanding on the 2.7.2 Effective Date, return to
the Company such Bank’s superseded Note, as applicable. On the 2.7.2 Effective
Date, the Commitments shall be adjusted to reflect any such increases.

Section 2.8 Fees.

(a) From the date hereof to and including the Revolving Credit Termination Date,
the Company agrees to pay to the Administrative Agent for the ratable account of
the Banks a commitment fee of 10/100 of 1% per annum (on the basis of a year
consisting of 360 days and for actual days elapsed) on the daily amount of the
excess of (i) the amount of the Aggregate Commitment over (ii) the aggregate
principal amount of all outstanding Advances of the Banks (excluding any
Advances of Swingline Loans, provided that in the event the participating
interests in all Swingline Loans outstanding on such date have been fully funded
in accordance with Section 2.14, the Swingline Exposure of such Bank shall not
be excluded from such aggregate principal amount or, in the event that such
participating interests are not fully funded, only the participating interests
acquired by such Bank in accordance with Section 2.14 in respect of any such
outstanding Swingline Loans shall not be excluded from such aggregate principal
amount), payable in arrears on the last day of each fiscal quarter of the
Company hereafter and on the Revolving Credit Termination Date, commencing on
the first of such dates to occur after the date hereof.

(b) The Company agrees to pay to the Administrative Agent, the Collateral Agent,
for each of their respective accounts, fees payable in the amounts and at the
times separately agreed upon by the Company.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. The Administrative Agent shall
distribute any such payments received by it for the account of the Banks to the
Banks in accordance with their respective pro rata shares thereof.

Section 2.9 Collateral.

(a) The Obligations of the Company under this Agreement, the Loans and all other
Loan Documents shall be secured, in each case, by the applicable Collateral
Pool, in accordance with the Collateral Documents.

(b) The Company may from time to time (including, for the avoidance of doubt,
after a Notice of Exclusive Control has been delivered) direct the Collateral
Agent to permit (and upon such direction the Collateral Agent shall) the
replacement of any Clearing Member Security or Company Security credited to any
Collateral Account or any BONY Securities Account or any Citibank Securities
Account or any Money Fund Share subject to the Lien of the Collateral Agent
pursuant to the Security and Pledge Agreement or any Gold Bullion subject to the
Lien of the Collateral Agent pursuant to the Bullion Security Agreement and not
subject to a sale agreement with another Clearing Member Security, Company
Security or Money Fund Share, as the case may be, of a type described in CME
Rule 816 or CME Rule 820, CBOT Rule 816 or CBOT Rule 820 or NYMEX Rule 816 or
NYMEX Rule 820 or any other similar Rule, or withdraw any Clearing Member
Security or Company Security credited to any Collateral Account or any BONY
Securities Account or any Citibank Securities Account or any Money Fund Share
subject to the Lien of the Collateral Agent pursuant to the Security and Pledge
Agreement or any Gold Bullion subject to the Lien of the Collateral Agent
pursuant to the Bullion Security Agreement; provided that after giving effect to
such replacement or withdrawal, (i) if such replacement or withdrawal is in
respect of Clearing Member Securities, Company Securities or Money Fund Shares
in any Clearing Fund Collateral Pool, the aggregate principal amount of all the
applicable remaining Clearing Fund Pool Loans outstanding as of the date of such
replacement or withdrawal (after giving effect to any concurrent redesignation
pursuant to Section 2.13) shall not exceed the applicable Clearing Fund
Borrowing Base as of the date of such replacement or withdrawal (as determined
by the Company and, if any Advances are outstanding hereunder at the time of
such replacement or withdrawal, confirmed to the Company by the Collateral Agent
(with the Collateral Agent’s determination controlling in the event of any
discrepancy)) and (ii) if such replacement or withdrawal is in respect of
Company Securities in the Company Collateral Pool, the aggregate principal
amount of all remaining Company Pool Loans (together with, if the aggregate
Clearing Fund Pool Loans then exceed the aggregate Clearing Fund Borrowing
Bases, such aggregate excess Clearing Fund Pool Loans) outstanding as of the
date of such replacement or withdrawal (after giving effect to any concurrent
redesignation pursuant to Section 2.13) shall not exceed the Company Borrowing
Base as of the date of such replacement or withdrawal (as determined by the
Company and, if any Advances are outstanding hereunder at the time of such
replacement or withdrawal, confirmed to the Company by the Collateral Agent
(with the Collateral Agent’s determination controlling in the event of any
discrepancy)).

(c) The Company may from time to time (including, for the avoidance of doubt,
after a Notice of Exclusive Control has been delivered) direct the Collateral
Agent, the JPMorgan Securities Intermediary, the BONY Securities Intermediary,
the Citibank Securities Intermediary or any Money Fund Issuer or its transfer or
servicing agent to liquidate (and the Collateral Agent, the JPMorgan Securities
Intermediary, the BONY Securities Intermediary or the Citibank Securities
Intermediary or such Money Fund Issuer or its transfer or servicing agent, as
the case may be, shall liquidate in market-based transactions as directed by the
Company) any Clearing Member Securities or Company Securities credited to any
Collateral Account, any Clearing Member Securities credited to any BONY
Securities Account, any Clearing Member Securities credited to any Citibank
Securities Account or any Money Fund Shares subject to the Lien of the
Collateral Agent pursuant to the Security and Pledge Agreement, or any Gold
Bullion subject to the Lien of the Collateral Agent pursuant to the Bullion
Security Agreement, as the case may be, and apply the proceeds thereof and any
other amounts credited to any Collateral Account, any BONY Securities Account,
any Citibank Securities Account or credited in respect of such Money Fund Shares
to repay any outstanding Loans; provided that, (i) (x) if such liquidation and
repayment is in respect of Clearing Member Securities, Company Securities or
Money Fund Shares in any Clearing Fund Collateral Pool, the aggregate principal
amount of the remaining applicable Clearing Fund Pool Loans outstanding (after
giving effect to any concurrent redesignation pursuant to Section 2.13) shall
not exceed the applicable Clearing Fund Borrowing Base as of the date of such
liquidation and (y) if such liquidation and repayment is in respect of Company
Securities in the Company Collateral Pool, the aggregate principal amount of all
remaining Company Pool Loans (together with, if the Clearing Fund Pool Loans
related to any Clearing Business then exceed the Clearing Fund Borrowing Base
for such Clearing Business, such excess Clearing Fund Pool Loans and any other
such excess Clearing Fund Pool Loans for any other Clearing Business)
outstanding (after giving effect to any concurrent redesignation pursuant to
Section 2.13) shall not exceed the Company Borrowing Base as of the date of such
liquidation (unless, in either case, the Collateral Agent otherwise determines
that any such liquidation is in the best interests of the Banks, after giving
effect to any such liquidation and the repayment of Loans pursuant thereto, in
which case any such liquidation shall be permitted notwithstanding anything to
the contrary in this clause (i)) and (ii) the Company shall reimburse the
Collateral Agent, the JPMorgan Securities Intermediary, the BONY Securities
Intermediary, the Citibank Securities Intermediary or the Money Fund Issuer or
its transfer or servicing agent, as the case may be, for any and all reasonable
costs, internal charges and out-of-pocket expenses paid or incurred by such
Person in connection with any such liquidation.

(d) For ease of administration, when the Company is including Sovereign Debt in
any Collateral Pool, the Administrative Agent and the Collateral Agent may
require the Company to, or may themselves, designate a specific aggregate
principal amount of the Loans to be secured by such Collateral Pool as being
deemed for purposes of this Section 2.9(d) to be notionally allocated to such
Sovereign Debt (and not to the other Eligible Assets in such Collateral Pool),
in either case by giving notice thereof to the Company. Upon such designation
becoming effective (but subject to any redesignation as contemplated below), the
remaining aggregate principal amount of the Loans to be secured by such
Collateral Pool shall be deemed for purposes of this Section 2.9(d) to be
notionally allocated only to the other Eligible Assets in such Collateral Pool.
While such designation is in effect (but subject to any such redesignation as
contemplated below), the provisions of Section 2.6(a) or (b), as the case may
be, the other paragraphs of this Section 2.9, Section 2.13 and Section 10.8
shall be read as though such Collateral Pool were two separate Collateral Pools,
one including only such Sovereign Debt and the other including only such other
Eligible Assets. At any time after such designation becomes effective, the
Company, or the Administrative Agent and the Collateral Agent, may redesignate,
by notice to the other, all or any part of the aggregate principal amount of the
Loans notionally allocated to such Sovereign Debt as being allocated to such
other Eligible Assets, or vice versa, provided that after giving effect to such
redesignation no prepayment would be required under Section 2.6(a) or (b) as
read as contemplated above on account of the aggregate principal amount of such
Loans notionally allocated to either such Sovereign Debt or such other Eligible
Assets. Notwithstanding the foregoing, all of the Loans relating to such
Collateral Pool shall be secured by all of the Eligible Assets (including such
Sovereign Debt) in such Collateral Pool at all times.

(e) Upon any replacement, liquidation or withdrawal of Clearing Member
Securities, Company Securities or Money Fund Shares in accordance with the
Collateral Documents and pursuant to subsection (b) or (c) above, the Lien of
the Collateral Agent on the replaced, liquidated or withdrawn Clearing Member
Securities, Company Securities or Money Fund Shares, as applicable, shall be
deemed released without further consent of the Collateral Agent or any Bank.

Section 2.10 Additional Credit Facility.

(a) The Company may, at its option and without the consent of the Banks, at any
time and from time to time, seek to increase the Aggregate Commitment by up to
an aggregate amount of $1,000,000,000 (resulting in a maximum Aggregate
Commitment of $2,000,000,000) upon written notice to the Administrative Agent
and the Collateral Agent, which notice shall specify the amount of any such
increase and shall be delivered at a time when no Default or Unmatured Default
has occurred and is continuing. The Company may, in its sole discretion, offer
the increase in the Aggregate Commitment to other lenders or entities reasonably
acceptable to the Administrative Agent and the Company. No increase in the
Aggregate Commitment shall become effective until the existing or new Banks
extending such new or increased Commitment amount and the Company shall have
delivered to the Administrative Agent a document reasonably satisfactory to the
Administrative Agent and the Company pursuant to which any such existing Bank
states the amount of its Commitment increase, any such new Bank states its
Commitment amount and agrees to assume and accept the obligations and rights of
a Bank hereunder and the Company accepts such new or increased Commitments. The
Banks (new or existing) shall accept an assignment from the existing Banks, and
the existing Banks shall make an assignment to the new or existing Banks
accepting a new or increased Commitment, of a direct interest in each then
outstanding Advance such that, after giving effect thereto, all credit exposure
hereunder is held ratably by the Banks in proportion to their respective
Commitments. Assignments pursuant to the preceding sentence shall be made in
exchange for the principal amount assigned plus accrued and unpaid interest and
accrued and unpaid facility fees. Any such increase of the Aggregate Commitment
shall be subject to receipt by the Administrative Agent from the Company of such
supplemental opinions, resolutions, certificates and other documents as the
Administrative Agent may reasonably request.

(b) In addition to the foregoing, to the extent that the Company has reduced the
Aggregate Commitment with respect to any or all of the Banks (including pursuant
to Section 2.12), the Company may, from time to time, increase any portion of
any such Bank’s respective Commitment, with such Bank’s consent, in an amount up
to the amount so reduced, provided that each such Bank shall accept an
assignment from the existing Banks, and the existing Banks shall make an
assignment to each such Bank of a direct interest in each then outstanding
Advance such that, after giving effect thereto, all credit exposure hereunder is
held ratably by the Banks in proportion to their respective Commitments. The
documents evidencing any such increase in the Commitment shall be in a form
reasonably acceptable to the Company and the Administrative Agent.

Section 2.11 Defaulting Banks. Anything contained herein to the contrary
notwithstanding, in the event that any Bank becomes a Defaulting Bank, then for
so long as such Bank is a Defaulting Bank (a) such Defaulting Bank shall be
deemed not to be a “Bank” for purposes of voting on any matters (including the
granting of any consents or waivers) with respect to any of the Loan Documents,
provided that any amendment, waiver or modification (i) requiring the consent of
all Banks to the extent such Defaulting Bank is directly affected differently
than all of the other Banks or (ii) in the case of any amendment pursuant to
Sections 9.2(a)(ii), (iii), (iv), (v) or (vi), which directly affects such
Defaulting Bank differently than other directly affected Banks, shall require
the consent of such Defaulting Bank; (b) any prepayment of any outstanding
Advance shall, if the Company so directs at the time of making such prepayment,
be applied to the Loans and Swingline Exposures of other Banks and (c) such
Defaulting Bank’s Commitment and outstanding Loans shall be excluded for
purposes of calculating the commitment fee payable to other Banks pursuant to
Section 2.8 and such Defaulting Bank shall not be entitled to receive any
commitment fee pursuant to Section 2.8 with respect to such Defaulting Bank’s
Commitment. Notwithstanding the foregoing, no Commitment of any Bank shall be
increased or, except as provided in Section 2.12, otherwise affected, and,
except as otherwise expressly provided in this Section 2.11, performance by the
Company of its obligations hereunder and the other Loan Documents shall not be
excused or otherwise modified as a result of any Funding Default or the
operation of this Section 2.11. The rights and remedies against a Defaulting
Bank under this Section 2.11 are in addition to other rights and remedies which
the Company may have against such Defaulting Bank with respect to any Funding
Default and which the Administrative Agent or any Bank may have against such
Defaulting Bank with respect to any Funding Default.

Section 2.12 Removal or Replacement of a Bank. Anything contained herein to the
contrary notwithstanding, in the event that: (a) any Bank shall become a
Defaulting Bank and such Defaulting Bank shall immediately fail to cure the
default as a result of which it has become a Defaulting Bank; (b) in connection
with any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 9.2(a), the
consent of the Required Banks shall have been obtained but the consent of one or
more of the other Banks (each a “Non Consenting Bank”) whose consent is required
shall not have been obtained or (c) any Bank requests reimbursement for amounts
owing pursuant to Section 11.4(a) or 11.9(b) (each a “Requesting Bank”); then,
with respect to each such Defaulting Bank, Non Consenting Bank or Requesting
Bank (the “Terminated Bank”), the Company may, by giving written notice to the
Administrative Agent and any Terminated Bank of its election to do so, or, with
the consent of the Company, the Administrative Agent may, by giving notice to
any Terminated Bank of its election to do so, (1) elect to cause such Terminated
Bank (and such Terminated Bank hereby irrevocably agrees) to assign its
outstanding Loans and its Commitments, if any, in full to one or more Assignees
(each a “Replacement Bank”) in accordance with applicable law and the provisions
of Section 11.1(c) and the Company shall pay the fees, if any, payable
thereunder in connection with any such assignment from a Non-Consenting Bank or
Requesting Bank and the Defaulting Bank shall pay the fees, if any, payable
thereunder in connection with any such assignment from such Defaulting Bank;
provided, (i) (A) on the date of such assignment, the Replacement Bank shall pay
to Terminated Bank the aggregate principal amount of all outstanding Loans and
Swingline Exposure of the Terminated Bank and, subject to clauses (B) and
(C) hereof, all other Obligations owing to such Terminated Bank under this
Agreement, (B) on the date any such fees shall be due as provided in
Section 2.8, subject to Section 2.11, the Replacement Bank (or the
Administrative Agent) shall pay all accrued, but theretofore unpaid fees owing
to such Terminated Bank and (C) on the date any accrued interest shall be due as
provided in Section 2.3, the Replacement Bank (or the Administrative Agent)
shall pay all accrued, but theretofore unpaid interest owing to such Terminated
Bank and (ii) in the event such Terminated Bank is a Non Consenting Bank, each
Replacement Bank shall consent, at the time of such assignment, to such proposed
amendment, modification, termination, waiver or consent or (2) so long as no
Swingline Loan is outstanding in respect of which such Bank may be required to
acquire a participating interest pursuant to Section 2.14, elect to terminate
such Bank’s Commitment and obligations to make Loans and acquire such
participating interest in Swingline Loans hereunder, provided that the Company
shall send written notice to such Bank specifying a date at least 3 Business
Days after the date of such notice on which such Bank’s Commitment and
obligation to make Loans and acquire participating interests in Swingline Loans
hereunder shall be terminated. Upon the prepayment of all amounts owing to any
Terminated Bank and the termination of such Terminated Bank’s Commitments, if
any, such Terminated Bank shall no longer constitute a “Bank” for purposes
hereof; provided, that such Terminated Bank shall continue to be entitled to the
benefits of Sections 2.14, 3.4(b), 4.3, 11.4, 11.9, 12.1(b) and 12.1(c) (in each
case, to the extent such obligations arose prior to the effective date of the
Assignment Agreement applicable thereto). Each Bank agrees that if the Company
(or, with the consent of the Company, the Administrative Agent) exercises its
option hereunder to cause an assignment by such Bank as a Terminated Bank, the
Administrative Agent may execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 11.1(c) on
behalf of a Non Consenting Bank or Terminated Bank and any such documentation so
executed by the Administrative Agent shall be effective for purposes of
documenting an assignment pursuant to Section 11.1(c).

Section 2.13 Redesignation of Settlement Loans. During any Business Day on which
Settlement Loans remain outstanding, the Company may deliver to the Collateral
Agent a notice, substantially in the form of Exhibit K (a “Notice of
Redesignation”), pursuant to which the Company may redesignate (i) one or more
Settlement Loans previously designated as Company Pool Loans as Clearing Fund
Pool Loans for any Clearing Business or (ii) one or more Settlement Loans
previously designated as Clearing Fund Pool Loans for any Clearing Business as
Company Pool Loans and, if such Settlement Loans are being redesignated as
Clearing Fund Pool Loans, shall specify the applicable Clearing Business;
provided, that (x) if such redesignation is in respect of a Settlement Loan to
be redesignated as a Clearing Fund Pool Loan, the aggregate principal amount of
all the applicable Clearing Fund Pool Loans outstanding as of the date of such
redesignation, after giving effect to such redesignation, shall not exceed the
applicable Clearing Fund Borrowing Base (as determined by the Company and
confirmed to the Company by the Collateral Agent (with the Collateral Agent’s
determination controlling in the event of any discrepancy)) and (y) if such
redesignation is in respect of a Settlement Loan to be redesignated as a Company
Pool Loan, the aggregate principal amount of all Company Pool Loans outstanding
as of the date of such redesignation, after giving effect to such redesignation,
shall not exceed the Company Borrowing Base (as determined by the Company and
confirmed to the Company by the Collateral Agent (with the Collateral Agent’s
determination controlling in the event of any discrepancy)). Upon any such
confirmation by the Collateral Agent, the related redesignation shall become
effective.

Section 2.14 Participations in Swingline Loans. Each Swingline Bank shall
provide written notice to the Administrative Agent of any outstanding Swingline
Loan and the Banks shall acquire participating interests in any outstanding
Swingline Loan pro rata in accordance with their respective Commitments (in the
case of a Swingline Loan that is not a Covering Swingline Loan) or pro rata
among the Banks that failed to timely make available the Revolving Loans covered
by such Swingline Loan (in the case of a Covering Swingline Loan) not later than
12:00 noon (New York City time) on the third Business Day following any Business
Day on which a Swingline Loan is made by such Swingline Bank. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each applicable Bank, specifying in such notice such Bank’s share of such
Swingline Loan. Each Bank hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Bank, such Bank’s share of such Swingline Loan. Each
Bank acknowledges and agrees that its obligation to acquire participating
interests in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments or the Aggregate Commitment, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Bank shall comply with its obligation under this Section in the
same manner as provided in Section 4.1 with respect to Loans made by such Bank
(and Section 4.2 shall apply, mutatis mutandis, to the payment obligations of
the Banks), and the Administrative Agent shall promptly pay to such Swingline
Bank the amounts so received by it from the Banks. The Administrative Agent
shall notify the Company of any participating interest in any Swingline Loan
acquired pursuant to this Section. Any amounts received from the Company (or
other party on behalf of the Company) in respect of a Swingline Loan after
receipt by the Swingline Bank of the proceeds of a sale of participating
interests therein shall be promptly remitted through the Administrative Agent to
the Banks that shall have made their payments pursuant to this Section and to
the applicable Swingline Bank, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Administrative Agent, if and to
the extent such payment is required to be refunded to the Company for any
reason. The purchase of participating interests in a Swingline Loan pursuant to
this paragraph shall not relieve the Company of any default in the payment
thereof.

ARTICLE III
FUNDING THE CREDITS

Section 3.1 Method of Borrowing.

(a) To request an Advance hereunder, the Company shall (i) give notification, by
telephone (which notification shall be made on the Borrowing Date, may be made
either before or after delivery of the Advance Request referred to in clause
(ii) below and shall be subject to Section 3.5(b)), to the Administrative Agent
that the Advance Request has been or will be delivered to the Administrative
Agent and, if not yet delivered, the amount of the Advance that will be
requested in such Advance Request (such telephone notification, the “Advance
Request Confirmation”), (ii) deliver, by facsimile and by email (or, if the
Advance Request Confirmation shall have been made prior to the Advance Notice,
by facsimile or email), not later than 4:45 p.m. (New York City time) on any
Business Day, (A) a notice to the Administrative Agent of such request for
Revolving Loans or Swingline Loans in substantially the form of Exhibit I
attached hereto (an “Advance Request”), which Advance Request shall be delivered
to the Investment Bank Loan Operations – North America department of the
Administrative Agent and shall specify whether the requested Loans are being
designated as Settlement Loans, as GFX Loans or as CMECE Loans and, in the case
of Settlement Loans, whether the Settlement Loans are being designated as
Clearing Fund Pool Loans or Company Pool Loans for the purpose of calculations
relating to the Borrowing Base and, if the Settlement Loans are being designated
as Clearing Fund Pool Loans, specifying the applicable Clearing Business, and
(B) a notice to the Collateral Agent in substantially the form of Exhibit J
attached hereto detailing the Collateral pledged by the Company to secure the
requested Loans (a “Collateral Notice”), which Collateral Notice shall be
delivered to the Investment Bank Loan Operations – North America and Treasury &
Securities Services – Wall Street Support departments of the Collateral Agent,
and (iii) give separate notification, by telephone, to the Collateral Agent that
the Collateral Notice has been delivered to the Collateral Agent. Concurrently
with, or shortly following, or in lieu of, its making an Advance Request in
respect of Revolving Loans, the Company may also make an Advance Request in
respect of Swingline Loans. An Advance Request in respect of Swingline Loans
shall specify the Swingline Banks being requested to make Swingline Loans and
the respective amounts thereof and, if such Swingline Loans are being requested
on the same day as any Revolving Loans, whether such Swingline Loans are to
cover for any Revolving Loans not made available to the Administrative Agent in
a timely manner (any such Swingline Loan, a “Covering Swingline Loan”) or are
simply being requested in addition to such Revolving Loans. If any Swingline
Loans being requested are Covering Swingline Loans, the Administrative Agent
shall first, use the proceeds of the Revolving Loans timely made available to it
to fund the requested Advance as provided in Section 3.1(b), and second, fund
the remaining portion of the requested Advance, if any, with the proceeds made
available to it in respect of one or more Covering Swingline Loans, subject to
Section 3.1(c). For the avoidance of doubt, the provision of Swingline Loans by
any Swingline Bank shall be in addition to, and shall not relieve such Bank from
its obligation to make Revolving Loans ratably in proportion to the amount of,
its Commitment.

(b) Immediately following the earlier of an Advance Request Confirmation or the
delivery of an Advance Request in accordance with Section 3.1(a), the
Administrative Agent shall notify each Bank in writing, by facsimile or email,
of the Company’s request for an Advance and such Bank’s pro rata share of the
Advance (any such notice, a “Bank Notice”) and the Administrative Agent and the
Collateral Agent shall, as applicable, subject to the satisfaction of the
applicable conditions precedent set forth in Article V, not later than 5:45 p.m.
(New York City time) (i) determine the Market Value of the applicable Clearing
Fund Collateral Pool or the Company Collateral Pool, as applicable, and to
determine the corresponding Borrowing Base, (ii) notify the Company, by
telephone, at the contact information provided in the Advance Request, of the
Collateral Agent’s determination of the Market Value of the applicable
Collateral Pool and the corresponding Borrowing Base and whether such applicable
Collateral Pool is sufficient for the corresponding Borrowing Base to
collateralize the Company’s requested Advance (after giving effect to any
concurrent redesignation pursuant to Section 2.13) and (iii) using the proceeds
provided by the Banks pursuant to Section 4.1, or any additional proceeds that
may be provided on behalf of the Banks by the Administrative Agent as provided
in this Agreement, make available to the Company in immediately available funds
the requested Advance (or, if such Collateral Pool is not then sufficient to
collateralize the requested Advance as required hereby, the portion thereof that
is so collateralized by such Collateral Pool). In the event that the applicable
Collateral Pool is not sufficient to so collateralize the requested Advance, the
Collateral Agent shall notify the Company thereof and the Company may post
additional Collateral to the applicable Collateral Pool within one Business Day
of such notice (including, without limitation, by withdrawing any Company
Security in accordance with Section 2.9(b) and posting such Company Security as
additional Collateral with respect to the applicable Clearing Fund Collateral
Pool); upon the posting of such additional Collateral to the applicable
Collateral Pool, the Administrative Agent shall make available to the Company a
corresponding amount of the funds deposited by the Banks in accordance with
Section 4.1. In the event that the Company fails to post sufficient additional
Collateral to the applicable Collateral Pool to collateralize the requested
Advance as required hereby within one Business Day following such notice from
the Collateral Agent of the insufficiency of the applicable Collateral Pool, the
Administrative Agent shall return any excess proceeds provided by the Banks to
the Banks ratably in accordance with the amounts funded by each Bank.

(c) If an Advance Request is made in respect of Covering Swingline Loans,
(i) the portion thereof made available to the Administrative Agent and not
required to cover for Revolving Loans shall be promptly returned to the
applicable Swingline Banks on a pro rata basis in accordance with the respective
amounts made available by such Swingline Banks and (ii) the proceeds of
Revolving Loans subsequently made available to the Administrative Agent shall be
distributed to such Swingline Banks as a prepayment of the principal of such
Covering Swingline Loans, with such distribution to be made to such Swingline
Banks on such a pro rata basis. Any Covering Swingline Loans made available to
the Administrative Agent, whether or not subsequently made available to the
Company, shall earn interest, payable by the Company, until the next Business
Day at the Federal Funds Rate plus 1.25% per annum. Each Swingline Lender that
makes any Covering Swingline Loan which is not made available to the Company and
is promptly returned as contemplated above shall be entitled to compensation for
such Covering Swingline Loan from the Company as determined by such Swingline
Lender in accordance with its customary practices (provided that any such
compensation shall not exceed the interest payable in respect of any Advance
until the next Business Day pursuant to Section 3.3); and any Covering Swingline
Loan which is made available to the Company shall earn interest, payable by the
Company, in accordance with Section 3.3.

Section 3.2 Minimum Amount of Each Advance. Except in the case of a Test Draw,
each Advance shall be in the minimum amount of $10,000,000 (and in integral
multiples of $250,000 if in excess thereof), provided, however, that any Advance
may be in the aggregate amount of the Excess Availability, as applicable to such
Advance.

Section 3.3 Interest. Prior to its Loan Maturity Date, each Advance shall bear
interest at the Federal Funds Rate plus 1.25% per annum. Any Advance or other
Obligation not paid when due shall bear interest thereafter until paid in full
at a rate per annum equal to the Federal Funds Rate plus 3.25% per annum.

Section 3.4 Method of Payment.

(a) All payments (including prepayments) of principal, interest, commitment fees
and other amounts payable hereunder by the Company shall, subject to
Section 11.4, be made without setoff or counterclaim in immediately available
funds to the Administrative Agent, for the benefit of the Banks, at the address
specified pursuant to Article XIII at any time up to 12:00 noon, New York City
time, on the date when due. Any amount received after such time on any date
shall be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. If any payment hereunder shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in lawful money of the United States of
America.

(b) Except with respect to payments made to a Bank whose Commitment is
terminated pursuant to Section 2.12, (A) all payments of principal of, and
interest on, any Advance shall be made by the Administrative Agent to the Banks
ratably among the Banks, in proportion to the outstanding principal amount of
their respective Loans constituting part of such Advance and (B) all payments of
commitment fees and other amounts payable hereunder by the Administrative Agent
to the Banks shall be made to the Banks ratably among the Banks, in proportion
to the amounts thereof owing to them. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
first, towards payment of all Obligations in respect of Swingline Loans, second,
towards payment of interest and fees then due in respect of Revolving Loans,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and third, towards payment of
principal then due in respect of Revolving Loans, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c) If any Bank shall fail to make any payment required to be made by it
pursuant to Section 2.14, 4.1 or 4.3(b), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Bank to satisfy such Bank’s obligations under such Sections until all such
unsatisfied obligations are fully paid, but any such application shall not
affect the discharge of the Company of its obligations in respect of which such
amounts were received.

Section 3.5 Notes; Telephonic Notices. (a) Each Bank shall maintain in
accordance with its usual and customary practices an account or accounts
evidencing the Loans made by such Bank from time to time, including the amounts
of principal and interest payable and paid to such Bank from time to time under
this Agreement and the Loans. Any Bank may request that Loans made by it be
evidenced by one or more promissory notes (any such promissory note, a “Note”),
and in such event, the Company shall prepare, execute and deliver to such Bank a
Note payable to such Bank or to such Bank and its registered assigns
substantially in the form of Exhibit A hereto. Each Bank is hereby authorized to
record the principal amount of each of its Loans and each repayment on the
schedule attached to its applicable Note, as applicable, or in its books and
records; provided, however, that the failure to so record shall not affect the
Company’s obligations in respect of any Loan. The Administrative Agent shall
also maintain accounts in which it will record (i) the amount of each Loan made
hereunder and the information with respect to such Loan described in
Section 3.1(a)(ii)(A), (ii) the amount of any principal or interest due and
payable or to become due and payable from the Company to each Bank hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Company and each Bank’s share thereof. The entries maintained in the
accounts maintained by the Banks and the Administrative Agent pursuant to this
Section shall be prima facie evidence (absent manifest error) of the existence
and amounts of the Obligations therein recorded; provided, however, that the
failure of the Administrative Agent or any Bank to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Company to
repay the Loans in accordance with their terms. In the event the records
maintained by a Bank conflict with the records maintained by the Administrative
Agent, the records maintained by the Administrative Agent shall control.

(b) The Company hereby authorizes the Administrative Agent to extend Advances
(using the proceeds provided by the Banks pursuant to Section 4.1 and otherwise
in accordance with Section 3.1) based on telephonic notices made by any Persons
the Administrative Agent in good faith believes to be acting on behalf of the
Company.

Section 3.6 Interest Payment Dates; Interest Basis. Interest accrued on each
Advance prior to the applicable Loan Maturity Date shall be payable to the
Administrative Agent for the benefit of the applicable Banks on the date on
which the Advance is paid or prepaid, whether due to acceleration or otherwise.
Interest accrued on each Advance after its applicable Loan Maturity Date shall
be payable on demand. Interest and commitment fees shall be calculated for
actual days elapsed on the basis of a 360-day year.

ARTICLE IV
ADMINISTRATIVE AGENT

Section 4.1 Notice to and Payment by the Banks. Promptly following the delivery
of any Bank Notice (and in any event, within 60 minutes following any delivery
thereof, provided that any delivery thereof shall occur by 5:00 p.m., New York
City time), each Bank shall deposit in the designated account of the
Administrative Agent in immediately available funds the proceeds of such Bank’s
pro rata share of the requested Advance.

Section 4.2 Payment by Banks to the Administrative Agent.

(a) Unless the Administrative Agent shall have been notified by a Bank that such
Bank does not intend to make available its share of an Advance, the
Administrative Agent may assume that such Bank has made or will make such
payment and the Administrative Agent may in reliance upon such assumption (but
shall not be required to) make available to the Company the proceeds of the Loan
to be made by such Bank and, if any Bank has not in fact made such payment to
the Administrative Agent, such Bank shall, on demand, pay to the Administrative
Agent the amount made available to the Company attributable to such Bank
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Company and ending
on (but excluding) the date such Bank pays such amount to the Administrative
Agent at a rate per annum equal to: (i) from the date the related advance was
made by the Administrative Agent to the date two (2) Business Days after payment
by such Bank is due hereunder, the Federal Funds Effective Rate for each such
day and (ii) from the date two (2) Business Days after the date such payment is
due from such Bank to the date such payment is made by such Bank, the Federal
Funds Rate in effect for each such day plus 1.25%. If such amount is not
received from such Bank by the Administrative Agent immediately upon demand, the
Company will, on demand, repay to the Administrative Agent the proceeds of the
Loan attributable to such Bank with interest thereon at a rate per annum equal
to the interest rate applicable to the relevant Loan.

(b) The failure of any Bank to make a payment to the Administrative Agent of the
proceeds of the Loan to be made by such Bank shall not relieve any other Bank of
its obligation hereunder to make payment to the Administrative Agent of the
proceeds of a Loan, but no Bank shall be responsible for the failure of any
other Bank to make the payment required to be made by such other Bank.

Section 4.3 Distribution of Payments.

(a) Whenever the Administrative Agent receives from, or on behalf of the
Company, or any other person or party, a payment of principal, interest or
commitment fees or other amount payable hereunder with respect to any of which
the applicable Banks are entitled to receive a share, the Administrative Agent
shall promptly pay to such Banks, in lawful money of the United States of
America, the amount due each of such Banks as determined pursuant to this
Agreement; provided, however, that the amount of such distribution shall be
adjusted to the extent that amounts are owed by any Bank to the Administrative
Agent or as otherwise provided by Sections 2.14, 3.4(c) or 4.2 or subsection (b)
hereof. If any payment of principal, interest or commitment fees or other amount
payable in connection with the Loans is received from or on behalf of the
Company by the Administrative Agent before 12:00 noon (New York City time) on
any Business Day, the Administrative Agent shall use reasonable efforts to wire
transfer the appropriate portion of the same to the applicable Banks that same
Business Day, but in any event shall wire the same to each of such Banks before
the end of the next Business Day.

(b) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Banks hereunder that the Company will not make such payment,
the Administrative Agent may assume that the Company has made such payment on
such date in accordance herewith and may (but shall not be required to), in
reliance upon such assumption, distribute to the Banks the amount due. In such
event, if the Company has not in fact made such payment, then each of the Banks
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Bank together with interest thereon in respect of
each day during the period commencing on the Business Day immediately following
the date of such demand and ending on (but excluding) the date of payment to the
Administrative Agent, at a rate per annum equal to: (i) from the Business Day
immediately following the date of such demand to the date two (2) Business Days
after such date, the Federal Funds Effective Rate for each such day and
(ii) from the date two (2) Business Days after the Business Day immediately
following such demand to the date such payment is made by such Bank, the Federal
Funds Rate in effect for each such day plus 1.25%.

Section 4.4 Rescission of Payments by the Company. If all or part of any payment
made by the Company to Administrative Agent of principal, interest or commitment
fees or other amount payable in connection with the Loans is rescinded or must
otherwise be returned for any reason and if Administrative Agent has paid to any
of the Banks such Bank’s ratable share therein, such Bank shall, upon telephone
notice from Administrative Agent, forthwith pay to Administrative Agent, on the
date of such telephone notice (if notice is received by Administrative Agent at
or prior to 12:00 noon, New York City time) or on the next Business Day (if
notice is received by Administrative Agent after 12:00 noon, New York City
time), an amount equal to such Bank’s ratable interest in the amount that was
rescinded or that must be so returned by Administrative Agent. Administrative
Agent shall promptly return to the Company, or to whomever shall be legally
entitled thereto pursuant to an order of a court of competent jurisdiction, each
such amount (or any lesser amount) that is received from each Bank.
Administrative Agent shall have no obligation to the Company for any amount that
Administrative Agent paid to any Bank and that is not repaid by such Bank,
provided that Administrative Agent did in fact provide such Bank with the notice
described above to the effect that such payment was rescinded or must be
returned.

Section 4.5 Powers Granted to the Administrative Agent.

(a) The Company and one or more Banks (each a “Principal Bank”) may, in the
event that an Agent shall become unable to fulfill any of its duties hereunder
(as determined by the Company in its reasonable discretion) or upon mutual
agreement, from time to time request another Bank to act as an additional agent
for the purpose of administering and servicing the Loans of the Principal Banks.
Upon the acceptance of the offer to service by the proposed additional agent
(which shall be in the sole discretion of such proposed additional agent), such
Bank shall be an additional agent (“Additional Agent”) hereunder and as
administrator of the Loans of the Principal Banks for which it acts (and not as
an agent, employee or fiduciary), shall be entitled to exercise all such powers
as are incidental to the powers to receive and collect funds from the Principal
Banks and the Company as provided for in this Agreement, and to take such other
actions with respect to such Loans as are provided hereby or as may be from time
to time agreed by such Additional Agent and the Principal Banks. In acting under
this Agreement, Additional Agent agrees to exercise the same degree of care in
administering such Loans as it would use in managing its own loans; provided,
however, that this sentence shall not make Additional Agent a fiduciary to any
Principal Bank. The Principal Banks and the Company hereby agree and acknowledge
that (i) in performing the duties provided for in this Agreement, Additional
Agent is acting solely for the benefit of the Principal Banks and are in no way
to be construed to be acting as agent for the Company; and (ii) the servicing
arrangement provided for herein is not intended to constitute, and shall not be
construed to establish, a partnership or joint venture between Additional Agent
and the Principal Banks, or between Additional Agent and the Company.
Notwithstanding the foregoing, the Company may, without the consent of any other
Bank, appoint Bank of Montreal as Additional Agent and upon such appointment,
Bank of Montreal shall be an Additional Agent with the powers and duties as set
forth herein and shall serve in such capacity.

(b) The Company shall promptly notify the Administrative Agent of the
appointment of an Additional Agent. To the extent an Additional Agent will
perform any function or duty currently performed by the Administrative Agent,
the Administrative Agent shall cease its performance of such function or duty
when the Company directs the Administrative Agent to cease such performance. An
Additional Agent shall not be deemed an agent or fiduciary of the Administrative
Agent. In acting in such capacity, an Additional Agent shall be deemed to be an
“Agent” for the purposes of, and shall benefit from the protections of,
Article X.

ARTICLE V
CONDITIONS PRECEDENT

Section 5.1 Conditions Precedent. This Agreement shall become effective upon the
occurrence of each of the following (such date, the “Closing Date”):

(a) The execution and delivery of a counterpart hereto by each party hereto to
the Administrative Agent (or its counsel). Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or email shall be effective
as delivery of a manually executed counterpart of this Agreement.

(b) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, for which invoices have been
presented at least two Business Days prior to the Closing Date, including
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Company hereunder.

(c) A copy of the certificate of incorporation of the Company certified by the
Delaware Secretary of State and certified by a secretary or assistant secretary
of the Company to be true and correct as of the date hereof.

(d) A copy of the bylaws of the Company certified by a secretary or assistant
secretary of the Company to be true and correct as of the date hereof.

(e) A certificate of good standing with respect to the Company, certified by the
Secretary of State of Delaware.

(f) A copy, certified by the secretary or assistant secretary of the Company, of
the Company’s Board of Directors’ resolutions authorizing the execution of the
Loan Documents.

(g) An incumbency certificate, in substantially the form of Exhibit F hereto,
executed by the secretary or assistant secretary of the Company, which shall
identify by name and title and bear the signature of the officers of the Company
authorized to sign the Loan Documents and to make borrowings hereunder,
including telephonic borrowings, upon which certificate the Administrative Agent
and the Banks shall be entitled to rely until informed of any change in writing
by the Company.

(h) A certificate, signed by the (a) chief executive officer of the Company,
(b) president of the Company, (c) managing director & president of the Clearing
House division of the Company, or (d) managing director & chief financial
officer of the Company, or in each case his or her delegate, in substantially
the form of Exhibit B hereto. Such certificate may be furnished by the Company
by any means set forth in Section 13.1 hereof, and shall be deemed given to the
Administrative Agent as provided therein.

(i) A written opinion of the Company’s counsel, addressed to the Administrative
Agent and the Banks (or upon which the Administrative Agent and the Banks may
rely), reasonably acceptable to the Administrative Agent.

(j) A copy of all the JPMorgan Securities Account Control Agreements, each duly
executed and delivered by the applicable Grantors, the JPMorgan Securities
Intermediary and the Collateral Agent.

(k) A copy of the Security and Pledge Agreement, duly executed and delivered by
the Grantors and the Collateral Agent.

(l) A copy of the Bullion Security Agreement, duly executed and delivered by the
Grantors and the Collateral Agent.

(m) A copy of the BONY Securities Account Control Agreement, duly executed and
delivered by the applicable Grantors, the BONY Securities Intermediary and the
Collateral Agent.

(n) The termination of the Existing Credit Agreement.

Section 5.2 Each Advance. No Bank shall be required to make any Advance
(including the initial Advance), unless on the applicable Borrowing Date
immediately after giving effect to the Advance and the contemplated use of the
proceeds thereof:

(a) There exists no Default or Unmatured Default.

(b) The representations and warranties contained in Article VI (other than
Section 6.5) are true and correct in all material respects as of such Borrowing
Date, except for representations and warranties that relate to a specific date,
in which case such representations and warranties shall be true and correct in
all material respects as of such date.

(c) To the extent any Money Fund Share shall be included in any Clearing Fund
Collateral Pool, a copy of the Money Fund Control Agreement applicable to each
such Money Fund Share shall have been duly executed and delivered by the
applicable Grantors, the applicable Money Fund Issuer or its transfer or
servicing agent and the Collateral Agent.

(d) To the extent any Citibank Securities Account shall be included in any
Clearing Fund Collateral Pool, a copy of the Citibank Securities Account Control
Agreement applicable to each such Citibank Securities Account shall have been
duly executed and delivered by the applicable Grantors, the Citibank Securities
Intermediary and the Collateral Agent.

(e) The aggregate outstanding principal of (i) all Loans disbursed to the
Company hereunder, after giving effect to the Loans to be made on such Borrowing
Date, does not exceed the Aggregate Commitment, (ii) all Clearing Fund Pool
Loans for the applicable Clearing Business disbursed to the Company hereunder,
after giving effect to such Clearing Fund Pool Loans, if any, to be made on such
Borrowing Date (and any concurrent redesignation pursuant to Section 2.13), does
not exceed the applicable Clearing Fund Borrowing Base as of such date, and
(iii) all Company Pool Loans disbursed to the Company hereunder, after giving
effect to the Company Pool Loans, if any, to be made on such Borrowing Date (and
any concurrent redesignation pursuant to Section 2.13), does not exceed the
Company Borrowing Base.

The Company’s receipt of the proceeds of any Loan hereunder shall constitute a
representation and warranty by the Company that the conditions contained in
Sections 5.2(a) and (b) have been satisfied.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Banks, as of the date hereof and
(except as otherwise specified herein) the date of each Advance, that:

Section 6.1 Corporate Existence and Standing. Each of the Company and the
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted and where the failure to have such authority would
reasonably be expected to have a Material Adverse Effect.

Section 6.2 Authorization and Validity.

(a) The Company has the corporate power and authority and legal right to execute
and deliver the Loan Documents and to perform its obligations thereunder. The
execution and delivery by the Company of the Loan Documents and the performance
of its obligations thereunder have been duly authorized by proper corporate
proceedings. The Company has duly executed and delivered the Loan Documents, and
the Loan Documents constitute legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is considered in a proceeding at law
or in equity).

(b) The Company has the authority pursuant to CME Rules 816, 817 and 820, CBOT
Rules 816, 817 and 820, NYMEX Rules 816, 817 and 820 and any other similar
Rules, as applicable, to execute and deliver, as Member Attorney-in-Fact on
behalf of the Clearing Members, the Collateral Documents. Pursuant to CME
Rule 817, CBOT Rule 817, NYMEX Rule 817 and any other similar Rules, as
applicable, the Company has the authority, as Member Attorney-in-Fact on behalf
of the Clearing Members, to cause the Security Deposits to be subject to the
Lien of the Collateral Documents to secure the Secured Obligations. Pursuant to
CME Rule 817, CBOT Rule 817, NYMEX Rule 817 and any other similar Rules, as
applicable, the Company has the authority, as Member Attorney-in-Fact on behalf
of the Clearing Members, to cause the Performance Bonds of Clearing Members to
be subject to the Lien of the Collateral Documents to secure the Secured
Obligations (it being understood that only those Security Deposits and
Performance Bonds which are Eligible Assets shall be pledged under the
Collateral Documents). CME Rules 816, 817, 820 and 913.B, CBOT Rules 816, 817,
820 and 913.B, NYMEX Rules 816, 817, 820 and 913.B and any other similar Rules,
as applicable, each as set forth in Exhibit H, have been duly adopted and are in
full force and effect.

Section 6.3 Compliance with Laws and Contracts. Neither the execution and
delivery by the Company of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any Subsidiary or the Company’s or any
Subsidiary’s articles of incorporation or by-laws or the provisions of any
material indenture, instrument or agreement to which the Company or any
Subsidiary is a party or is subject, or by which it, or its property, is bound,
or conflict with or constitute a default thereunder. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, that has not been obtained is required to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents as against the Company, except for registration of the
Bullion Security Agreement at the Companies Registration Office in England and
Wales under The Overseas Companies (Execution of Documents and Registration of
Charges) Regulations 2009 and payment of associated fees.

Section 6.4 Financial Statements. The most recent audited consolidated balance
sheet and statements of income and cash flows of each of the Company and the
Subsidiaries and of Holdings and its subsidiaries (which include the Company and
the Subsidiaries) for the fiscal year ended December 31, 2009, in each case,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
and the consolidated balance sheet and statements of income and cash flows of
each of the Company and the Subsidiaries and of Holdings and its subsidiaries as
of and for the period ended on September 30, 2010, certified, in the case of the
consolidated financial statements of the Company and the Subsidiaries, by the
Company’s chief financial officer, copies of which have been heretofore
delivered to the Banks and were prepared in accordance with GAAP and fairly
present in all material respects the consolidated financial condition and
operations of the Company and the Subsidiaries or of Holdings and its
subsidiaries, as the case may be, at such dates and the consolidated results of
each of their operations for the periods covered thereby, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements for
the period ended on September 30, 2010.

Section 6.5 Material Adverse Change. As of the Closing Date, no material adverse
change in the business, financial condition, or results of operations of the
Company and the Subsidiaries has occurred since the date of the audited
financial statements referred to in Section 6.4.

Section 6.6 Subsidiaries. Schedule I contains an accurate list of all of the
Subsidiaries of the Company existing as of the Closing Date, setting forth their
respective jurisdictions of incorporation and the percentage of their respective
capital stock owned by the Company or other Subsidiaries. All of the issued and
outstanding shares of capital stock of such Subsidiaries have been duly
authorized and issued and are fully paid and non-assessable.

Section 6.7 Accuracy of Information. No written information, exhibit or report
furnished by Holdings, the Company or any Subsidiary to the Administrative
Agent, the Collateral Agent or any Bank in connection with the negotiation of
the Loan Documents or, in the case of the Company, the performance thereof,
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not materially
misleading in light of the circumstances existing at the time furnished.

Section 6.8 Margin Regulations. Margin Stock (as defined in Regulation U)
constitutes less than 25% of those assets of the Company and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder. No proceeds of any Loans will be used to “buy”, “purchase” or “carry”
any “margin stock” (each as defined in Regulation U), or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect.

Section 6.9 Taxes. The Company and its Subsidiaries have filed all United States
federal Tax returns and all other material Tax returns which are required to be
filed by any of them and have paid all Taxes shown to be due and payable
pursuant to said returns or pursuant to any assessment received by the Company
or any such Subsidiary, except such Taxes, if any, as are being contested in
good faith and with respect to which adequate reserves required in accordance
with GAAP have been set aside on the books of the Company or such Subsidiary, as
applicable. To the best of the Company’s knowledge, no Tax liens have been filed
and no claims are being asserted with respect to any such taxes other than those
Taxes that are being contested in good faith and with respect to which adequate
reserves required in accordance with GAAP have been set aside on the books of
the Company or such Subsidiary, as applicable. The charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of any
Taxes or other governmental charges are adequate.

Section 6.10 Litigation. Except as set forth in Schedule II attached hereto,
there is no litigation or proceeding before any governmental authority pending
or, to the knowledge of any of their officers, threatened, against or affecting
the Company or any Subsidiary of the Company which might reasonably be expected
to materially adversely affect the business, financial condition or results of
operations of the Company or the ability of the Company to perform its
obligations under the Loan Documents.

Section 6.11 ERISA. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Company nor any of its Subsidiaries has
withdrawn from any Plan or initiated steps to do so, and no steps have been
taken to terminate any Plan.

Section 6.12 Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 6.13 Registration. The Company is and will remain registered with the
the Commodity Futures Trading Commission and all other governmental or public
bodies or authorities, or any subdivision thereof, which require registration
and have jurisdiction over the Company.

ARTICLE VII
COVENANTS

During the term of this Agreement and thereafter as long as any Advances or
other Obligations (other than unasserted contingent indemnification obligations
not due and payable) remain outstanding hereunder, unless the Required Banks
shall otherwise consent in writing:

Section 7.1 Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in order to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and furnish to the Administrative Agent (and the
Administrative Agent will furnish a copy to each Bank):

(a) Within 90 days after the close of each of its fiscal years, an unqualified
audit report certified by independent certified public accountants, acceptable
to the Required Banks, prepared in accordance with GAAP on a consolidated basis
for Holdings and its subsidiaries (including the Company), including balance
sheets as of the end of such period, and statements of income, changes in
shareholders’ equity and cash flows for the year then ended, accompanied by any
management letter prepared by said accountants and by a certificate of said
accountants in substantially the form of Exhibit D hereto, or if, in the opinion
of such accountants, such certificate is not applicable, a description of any
Default or Unmatured Default relating to accounting matters that in their
opinion exists, stating the nature and status thereof.

(b) Within 90 days after the close of each of its fiscal years, for the Company
and its Subsidiaries, an unaudited (except, in the case of the fiscal year
ending December 31, 2010, audited) consolidated balance sheet as at the end of
such period and audited consolidated statements of income, changes in
shareholders’ equity and cash flow for the year then ended, each (i) prepared in
a manner consistent with the preparation of Holdings’ year-end statements and in
accordance with GAAP (other than the absence of footnotes) and (ii) in the case
of the fiscal year ending December 31, 2010, accompanied by an opinion of Ernst
& Young LLP, independent public accountants, or other independent public
accountants of nationally recognized standing.

(c) Within 45 days after the close of the first three quarterly periods of each
of its fiscal years, for the Company and its Subsidiaries, an unaudited
consolidated balance sheet as at the close of each such period and unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows from the beginning of such fiscal year to the end of such quarter, each
prepared in a manner consistent with the preparation of the Company’s year-end
statements and in accordance with GAAP (other than the absence of footnotes and
subject to normal year-end adjustments).

(d) Within 45 days after the close of the first three quarterly periods of each
of the Company’s fiscal years and within 90 days after the close of each of the
Company’s fiscal years, a report of (i) current Surplus Funds, (ii) the
aggregate amount of Security Deposits being held by the Company including a
breakdown of the asset types making up such Security Deposits indicating, inter
alia, those Security Deposit assets which are Eligible Assets and (iii) the
aggregate amount of Performance Bonds of Defaulted Clearing Members being held
by the Company including a breakdown of the asset types making up such
Performance Bonds indicating, inter alia, those Performance Bond assets which
are Eligible Assets.

(e) Within the time periods set forth herein for the furnishing of the financial
statements required hereunder, a certificate signed by its managing director &
chief financial officer or another managing director, in substantially the form
of Exhibit E hereto, (i) certifying that, to the knowledge of such officer or
director, no Default or Unmatured Default has occurred during the period covered
by such financial statements that is still continuing and (ii) showing the
calculations set forth in Exhibit E concerning Surplus Funds and Consolidated
Tangible Net Worth as well as setting forth a description of the nature and
status of such Default or Unmatured Default, if any such Default or Unmatured
Default exists.

(f) Within 90 days after the close of each fiscal year, a statement of the
Unfunded Liabilities of each Plan, signed by the managing director & chief
financial officer of the Company or another managing director, or, in the event
there are no Unfunded Liabilities, a certificate signed by its managing director
& chief financial officer or another managing director to that effect.

(g) As soon as possible and in any event within 10 days after the Company knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the managing director & chief financial officer of the Company or
another managing director, describing said Reportable Event and the action which
the Company proposes to take with respect thereto.

(h) Such other information (including non-financial information) as any Bank or
the Administrative Agent may from time to time reasonably request.

Section 7.2 Use of Proceeds. Except in the case of a Test Draw, the Company will
only use the proceeds of the Advances designated in the applicable Advance
Request as “Settlement Loans” (“Settlement Loans”) in circumstances where the
Company is entitled to use the Security Deposits and Performance Bonds of the
Clearing Members to provide temporary liquidity (i) to satisfy any outstanding
obligations of any Defaulted Clearing Members to CME, CBOT, NYMEX or any other
exchange qualified to clear trades through the Clearing House as provided in the
Rules or, with respect to the transfer of positions and related margin from a
suspended Clearing Member to another Clearing Member, to make a transfer in cash
in respect of margin related to such suspended Clearing Member’s positions,
(ii) in the event of a liquidity constraint or default by a depositary or
(iii) in circumstances where a Money Gridlock Situation that affects the
Company’s operations exists. Settlement Loans may cover the obligations
described in clauses (i) and (ii) above related to one of the Company’s
separately identified clearing and settlement operations (each of which are or
shall be governed by the Rules or rules substantially similar to the Rules)
including relating to in and in respect of any of its futures, interest rate
swaps or credit default swaps clearing business (each, a “Clearing Business”).
Additionally, the Company may only use the proceeds of the Advances designated
in the applicable Advance Request (A) as “GFX Loans” (“GFX Loans”) to fulfill
its obligations under GFX Guaranties, provided, however, that the Company may
use the proceeds for GFX Loans only up to the amount of Surplus Funds on any
given day or (B) as “CMECE Loans” (“CMECE Loans”) for the purpose of funding
advances to CMECE. Additionally, the Company from time to time may conduct Test
Draws which shall be repaid on the Business Day immediately following the
Borrowing Date thereof. The Company will not, nor will it permit any Subsidiary
to, use any of the proceeds of the Loans to “buy” or “carry” any “margin stock”
(each as defined in Regulation U) or for any purpose that violates the
provisions of Regulation T, U or X of the Board of the Federal Reserve System as
now and from time to time hereafter in effect.

Section 7.3 Notice of Default. The Company will, and will cause each Subsidiary
to, give prompt notice in writing to the Banks of the occurrence of any Default
or Unmatured Default and of any other development, financial or otherwise, which
would reasonably be expected to materially adversely affect its business,
properties or affairs or the ability of the Company to repay the Obligations.

Section 7.4 Conduct of Business. The Company will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and to do all things necessary to remain duly incorporated, validly
existing and in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted and where the failure to
have such authority would reasonably be expected to have a Material Adverse
Effect.

Section 7.5 Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.

Section 7.6 Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, permit the Administrative Agent and the
Collateral Agent or its representatives and agents, to inspect any of the
properties, corporate books and financial records of the Company and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Company and each Subsidiary, and to discuss the
affairs, finances and accounts of the Company and each Subsidiary (the foregoing
activities, an “Audit”) with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or the Collateral Agent may designate; provided that so long as no Default
has occurred and is continuing the Company shall only be responsible for the
costs and expenses of one Audit per 12-month period.

Section 7.7 Consolidated Tangible Net Worth. The Company will maintain at all
times a Consolidated Tangible Net Worth of not less than the greater of (i) an
amount equal to 12.5% of the Aggregate Commitment or (ii) $100,000,000.

Section 7.8 Liens. The Company will not, nor will it permit any Subsidiary to,
create or incur any Lien in or on any of the Collateral, except:

(a) Liens in favor of the Collateral Agent.

(b) Liens in favor of the Company, which Liens are subordinated to the Liens in
favor of the Collateral Agent in accordance with Article XV hereof.

(c) [Reserved]

(d) In the case of any Collateral, Liens arising out of judgments or awards
against the Company or any Subsidiary, in an amount of not more than $5,000,000
in the aggregate, which judgment or award is vacated, discharged, satisfied or
stayed or bonded pending appeal within 60 days from the entry thereof; provided
that the Company shall have pledged to the Collateral Agent, for the benefit of
the Banks, without the necessity of any notice or demand, such additional
Collateral under the applicable Collateral Pool under the Collateral Documents
having an aggregate Discounted Value necessary to cause the applicable Borrowing
Base to be not less than the aggregate principal amount of the applicable
Clearing Fund Pool Loans or the Company Pool Loans then outstanding, as the case
may be.

Section 7.9 Additional Clearing Members. Upon any Person becoming a Clearing
Member, to the extent such Person’s assets are included in any Clearing Fund
Borrowing Base, such Clearing Member will execute and deliver a supplement to
the Security and Pledge Agreement, substantially in the form of Exhibit A
thereto, joining such Clearing Member as a party to the Security and Pledge
Agreement and a supplement to each applicable Control Agreement joining such
Clearing Member as a party to such Control Agreement; provided that, in the case
of (a) any Money Fund Shares of such Clearing Member, joining such Clearing
Member as a party to the applicable Money Fund Control Agreement shall be
conditioned upon, but shall occur prior to or simultaneously with, such Money
Fund Shares being included in the applicable Clearing Fund Collateral Pool and
(b) any Citibank Securities Account of such Clearing Member, joining such
Clearing Member as a party to the applicable Citibank Securities Account Control
Agreement shall be conditioned upon, but shall occur prior to or simultaneously
with, such Citibank Securities Account being included in the applicable Clearing
Fund Collateral Pool. If any Clearing Member becomes a party to any Loan
Document and is a member of an exchange which is qualified to clear trades
through the Clearing House other than CME, CBOT or NYMEX, then the Company shall
promptly (upon such Person’s becoming a Clearing Member) update Exhibit H (which
it shall be permitted to do for this purpose) to include the relevant Rules of
such exchange for purposes of the Loan Documents.

Section 7.10 Rule Changes. The Company will not, without the prior written
consent of the Banks, amend, revoke, or rescind any Rule in any manner that
would have a materially adverse effect on the Lien granted to the Collateral
Agent in the Collateral or the ability of the Collateral Agent to enforce any of
its rights under the Collateral Documents. Changes to the Rules may be made that
have or could have the effect of decreasing the ability of the Company to pledge
any assets (but not decreasing the ability of the Company to continue the pledge
of any assets currently included in the Borrowing Base for any outstanding
Loans) or limit the purposes for which such assets can be pledged, but any such
change shall not affect any Eligible Asset during the period such asset is
pledged as Collateral prior to its withdrawal from the Company Collateral Pool
or any Clearing Fund Collateral Pool, as the case may be.

Section 7.11 Taxes. The Company will, and will cause each Subsidiary to, pay
when due all Taxes, assessments and governmental charges and levies upon it or
its income, profits or property, except those (i) which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves required in accordance with GAAP have been set aside on the books of
the Company or such Subsidiary, as applicable, or (ii) as to which the failure
to pay would not reasonably be expected to have a Material Adverse Effect.

Section 7.12 Insurance. The Company will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their property in such amounts and covering such risks as is consistent with
sound business practice in the industry, and the Company will furnish to the
Administrative Agent upon request of any Bank information as to the insurance
carried. The Administrative Agent shall furnish such information to each Bank.

Section 7.13 Fundamental Changes. The Company will not merge into or consolidate
with any other Person, unless the Company is the surviving Person, or liquidate
or dissolve.

ARTICLE VIII
DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 8.1 Representations and Warranties. Any representation or warranty made,
or deemed made under Section 5.2, by or on behalf of the Company or any
Subsidiary to the Banks in this Agreement or in any certificate or written
information delivered in connection with this Agreement or any other Loan
Document shall be materially false as of the date on which made or deemed to
have been made.

Section 8.2 Payment Defaults. Nonpayment of the principal of any Loan when due,
nonpayment of interest upon any Loan within five days after the same becomes due
or nonpayment of any commitment fee or other Obligation under any of the Loan
Documents within ten days after the same becomes due.

Section 8.3 Certain Covenant Defaults. (i) Any breach by the Company of any of
the terms required to be observed by it under Section 7.1 (other than
Section 7.1(g)), which is not remedied within ten days after the Company
receives written notice from any Bank or the Administrative Agent; (ii) any
breach by the Company of any of the terms required to be observed by it under
Section 2.6, 7.2, 7.7, 7.8, 7.10 or 7.13; or (iii) any material breach by the
Company of any of the other terms or provisions required to be observed by it
under Article VII which is not remedied within five days after the Company
receives written notice from any Bank or the Administrative Agent.

Section 8.4 Other Covenant Defaults. The breach by the Company (other than a
breach which constitutes a Default under Section 8.1, 8.2 or 8.3) of any of the
terms or provisions of this Agreement or any other Loan Document to which such
Person is a party which is not remedied within thirty days after written notice
from any Bank or the Administrative Agent.

Section 8.5 Other Indebtedness. Failure of the Company or any Subsidiary to pay
any Indebtedness in an aggregate amount in excess of $5,000,000 when due; or the
default by the Company or any Subsidiary in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, which results in such Indebtedness
being accelerated or declared to be due and payable or required to be prepaid,
redeemed or defeased (other than by a regularly scheduled repayment, redemption
or defeasance or mandatory prepayment, redemption or defeasance) prior to its
stated maturity.

Section 8.6 Bankruptcy, etc. The Company or any Subsidiary shall (a) have an
order for relief entered with respect to it under the federal bankruptcy code,
(b) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (c) make an assignment for the benefit of creditors, (d) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its property, (e) institute any proceeding seeking an order
for relief under the federal bankruptcy code or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (f) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 8.6 or (g) fail to contest in good faith any appointment or proceeding
described in Section 8.7.

Section 8.7 Involuntary Bankruptcy, etc. Without the application, approval or
consent of the Company or any Subsidiary, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Company or any
Subsidiary or any substantial part of its property, or a proceeding described in
Section 8.6(e) shall be instituted against the Company or any Subsidiary and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 45 consecutive days.

Section 8.8 [Reserved].

Section 8.9 Judgments. The Company or any Subsidiary shall fail to pay, bond or
otherwise discharge, within 30 days of the entry thereof, any judgment or order
for the payment of money in excess of $1,000,000, which is not stayed on appeal
or otherwise being appropriately contested in good faith.

Section 8.10 Security Interest; Validity. The Collateral Agent, for the ratable
benefit of the Banks, shall not have a valid and perfected first priority
security interest in the Collateral other than in connection with any release of
Collateral contemplated hereby or by any other Loan Document and other than with
respect to any Money Fund Shares or Citibank Securities Account not included in
the applicable Clearing Fund Collateral Pool; or the Company shall assert the
invalidity of any such security interest or the invalidity or unenforceability
of any Collateral Document; or any Collateral Document shall be terminated
without the Collateral Agent’s written consent.

Section 8.11 CFTC Designation. The Commodity Futures Trading Commission (or its
successor) shall revoke or suspend the designation of the Company as a contract
market under the Commodity Exchange Act, as amended, for any futures contract
other than for reasons of dormancy or low volume in such contract or for reasons
of disruptions in the underlying market for such contract.

ARTICLE IX
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 9.1 Acceleration. If any Default described in Section 8.6 or 8.7 occurs,
the obligations of the Banks to make Loans hereunder shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of any Bank or the Administrative Agent. If
any other Default occurs, and for so long as it is continuing, the
Administrative Agent upon the consent of the Required Banks may, or upon the
direction of the Required Banks shall, terminate or suspend the Commitments of
the Banks to make Loans hereunder, or declare the Obligations to be due and
payable, or both, whereupon such Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Company hereby expressly waives. In addition, at any time after which
the Obligations have become due and payable and the obligations of the Banks to
make Loans hereunder have terminated in accordance with this Section 9.1, the
Collateral Agent may, with the consent of the Required Banks (or shall, upon the
direction of the Required Banks), enforce any and all rights and interest
created under the Collateral Documents or the UCC, including, without
limitation, foreclosing the security interests created pursuant to the
Collateral Documents by any available judicial procedure, and exercise all other
rights and remedies of the Collateral Agent otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved and all of which rights shall be
cumulative.

Section 9.2 Amendments. Subject to the provisions of this Section 9.2, the
Required Banks or the Administrative Agent (with the written consent of the
Required Banks) and, in either case, the Company may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Banks or the Company
hereunder or waiving any Default hereunder; provided, however, that:

(a) no amendment, waiver or modification of any provision of this Agreement
shall (i) change the percentage in the definition of the terms “Required Banks”
or “Supermajority Banks” or any other provision hereof specifying the number or
percentage of Banks required to waive, amend or modify any rights hereunder or
give any direction or grant any consent hereunder without the consent of all of
the Banks, (ii) reduce the principal amount of or extend the scheduled date of
payment for any Advance beyond the Revolving Credit Termination Date, or reduce
the rate or extend the time of payment of interest thereon without the consent
of each Bank directly affected thereby, (iii) reduce the rate or extend the time
of payment of any commitment fee without the consent of each Bank directly
affected thereby, (iv) adjust the amount of the Commitment of any Bank except as
otherwise permitted herein or postpone the scheduled date of expiration of any
Commitment without the consent of each Bank directly affected thereby, (v) amend
Section 2.6, 3.4(b) (solely with respect to pro rata treatment of payments to
the Banks), 4.3 (solely with respect to pro rata treatment of payments to the
Banks), this Section 9.2, or Section 12.1(b) or (c) without the consent of each
Bank directly affected thereby, (vi) extend the Revolving Credit Termination
Date without the consent of each Bank directly affected thereby, (vii) permit
the Company to assign its rights under this Agreement without the consent of all
of the Banks, (viii) subject to clause (c) below, amend the definition of
“Eligible Assets”, “Advance Rate”, “Concentration Limit”, “Minimum Credit
Rating”, “Borrowing Base”, “Discounted Value”, the provisions of Annex I hereto
or Section 5.2(c), (d) or (e) hereto, in each case without the consent of the
Supermajority Banks, (ix) release any of the Collateral from the Lien granted
pursuant to the Collateral Documents to the extent that on the date of such
release the aggregate outstanding principal amount of all Clearing Fund Pool
Loans for the applicable Clearing Business or all Company Pool Loans exceed, or
will immediately after such release and any concurrent redesignation pursuant to
Section 2.13 exceed, the applicable Borrowing Base, other than as permitted by
this Agreement or any other Loan Document (including without limitation
Section 2.9 of this Agreement) without the consent of the Supermajority Banks or
(x) amend, modify or waive any provision of Section 2.11 or the definition of
the term “Defaulting Bank” (or the definition of any component thereof) without
the consent of the Required Banks and the Administrative Agent (for the
avoidance of doubt, this clause (x) shall be the only clause in this subsection
applicable to any such amendment, modification or waiver of Section 2.11 or the
definition of the term “Defaulting Bank”);

(b) the Company may (i) add one or more new Banks pursuant to Section 2.10
without the consent of any other Bank and (ii) in connection with the removal or
replacement of any Bank in accordance with Section 2.12, (A) reduce the
Aggregate Commitment up to the amount of any Terminated Bank’s Commitment
without the consent of any other Bank and (B) add one or more Replacement Banks
in accordance with applicable law and the provisions of Section 11.1(c);
provided, however, that each such new Bank or Replacement Bank shall agree in
writing to be bound by the terms of this Agreement;

(c) subject to the consent of the Administrative Agent and the Collateral Agent
(which consents shall not be unreasonably withheld or delayed), the Company may
modify the Eligible Assets, Advance Rate, the Concentration Limit, the Minimum
Credit Rating, the Borrowing Base, Discounted Value or the provisions of Annex I
hereto at any time, without the consent of the Banks, if such modification
results in an imposition of a more restrictive definition of Eligible Assets,
Advance Rate, Concentration Limit, Minimum Credit Rating, Borrowing Base or
Discounted Value or more restrictive provisions of Annex I than as set forth
herein as of the Closing Date;

(d) subject to the consent of the Collateral Agent (which consent shall not be
unreasonably withheld or delayed), the Company may add or remove any Securities
Account or money market fund to or from the schedules to the Security and Pledge
Agreement as provided in the Security and Pledge Agreement or any Control
Agreement without the consent of the Banks; and

(e) any amendment, modification or waiver of any provision of any Loan Documents
that affects the rights or obligations of an Agent shall not be effective
without such Agent’s prior written consent.

Section 9.3 Preservation of Rights. No delay or omission of any of the Agents or
the Banks to exercise any right under the Loan Documents shall impair such right
or be construed to be a waiver of any Default or an acquiescence therein, and
the making of a Loan notwithstanding the existence of a Default or the inability
of the Company to satisfy the conditions precedent to such Loan shall not
constitute any waiver or acquiescence, regardless of whether the Administrative
Agent or any Bank may have had notice or knowledge of such Default at the time.
Any single or partial exercise of any such right shall not preclude other or
further exercise thereof or the exercise of any other right, and no waiver,
amendment or other variation of the terms, conditions or provisions of the Loan
Documents whatsoever shall be valid unless the same shall be permitted by
Section 9.2, and then only in the specific instance and for the purpose for
which given. All remedies contained in the Loan Documents or by law afforded
shall be cumulative and all shall be available to the Banks until the
Obligations have been paid in full and the Commitments have been terminated.

ARTICLE X
THE AGENTS

Section 10.1 Declaration and Acceptance of Appointment; No Fiduciary Duties.
Subject to the terms and conditions hereof, each Bank hereby appoints and
authorizes JPMorgan Chase Bank, N.A. as its administrative agent hereunder and
under the other Loan Documents and to act as its collateral agent hereunder and
under each of the Collateral Documents and other Loan Documents, with such
powers as are expressly delegated to each Agent by the terms of this Agreement,
the Collateral Documents, and the other Loan Documents, together with such other
powers as are reasonably incidental thereto. JPMorgan Chase Bank, N.A., by its
execution hereof, hereby accepts the appointment made under this Section 10.1.
Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Collateral Agent hereunder. Neither the Administrative Agent nor
the Collateral Agent shall have any duties or responsibilities except those
expressly set forth in this Agreement, the Collateral Documents and the other
Loan Documents, or be a trustee for, or have any fiduciary obligation to, any
Bank, and no implied covenants, functions, responsibilities, duties, obligations
or liabilities on the part of either the Administrative Agent or the Collateral
Agent shall be read into this Agreement or any other Loan Document or otherwise
exist for such Agent, regardless of whether a Default or an Unmatured Default
shall have occurred and be continuing. In performing its functions and duties
hereunder and under the other Loan Documents, the Administrative Agent and the
Collateral Agent shall act (except as set forth in Section 11.1(d), solely with
respect to actions by the Administrative Agent in respect of the Register)
solely as agents for the Banks and do not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for the
Company or any of its successors or assigns. Neither the Administrative Agent
nor the Collateral Agent shall be required to take any action that exposes such
Agent to personal liability or that is contrary to this Agreement, any other
Loan Document or applicable law. The appointment and authority of each Agent
hereunder shall terminate upon the indefeasible payment in full of all
Obligations and the termination of the Commitments. Each Bank hereby authorizes
the Collateral Agent to execute each of the Collateral Documents on behalf of
such Bank (the terms of which shall be binding on such Bank) and to release any
lien in any Collateral if such release is provided for in any Loan Document or
is otherwise consented to in accordance with Section 9.2.

Section 10.2 Reliance by Each Agent. Each Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any notice, request,
certificate, consent, statement, instrument, document or other writing or
communication believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons. The Administrative
Agent shall be deemed not to have knowledge of any Default or Unmatured Default
unless and until written notice thereof is given to the Administrative Agent by
the Company or a Bank, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or the other Loan
Documents, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. Except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings, the Company or any of
its Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. Each Agent shall
in all cases be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive advice
or concurrence of the Company or the Required Banks (or, if required, all of the
Banks), as applicable, as it deems appropriate and it shall first be indemnified
to its satisfaction by the Banks, provided that unless and until such Agent
shall have received such advice, such Agent may take or refrain from taking any
action, as such Agent shall deem advisable and in the best interests of the
Banks. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the Company or the
Required Banks or all of the Banks, as applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Banks.

Section 10.3 Reimbursement and Indemnification. The Banks severally agree to
reimburse and indemnify each Agent and its Related Parties ratably in proportion
to the amounts of their respective Commitments, to the extent not paid or
reimbursed by the Company (i) for any amounts for which such Agent, acting in
its capacity as Agent, is entitled to reimbursement by the Company hereunder or
under any other Loan Document and (ii) for any other actual out-of-pocket
expenses incurred by such Agent, in its capacity as Agent and acting on behalf
of the Banks, in connection with the administration and enforcement of this
Agreement and the other Loan Documents, except in each case, for any amounts or
expenses that arise as a result of the gross negligence or willful misconduct of
such Agent.

Section 10.4 Each Agent in its Individual Capacity. Each Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Company or any Affiliate of the Company as though such
Agent were not an Agent hereunder. With respect to the making of Loans pursuant
to this Agreement, each Agent shall have the same rights and powers under this
Agreement in its individual capacity as any Bank and may exercise the same as
though it were not an Agent, and the terms “Bank,” and “Banks” shall include
each Agent in its individual capacity.

Section 10.5 Resignation or Termination of Agent; Sub-Agents.

(a) Any Agent may resign its position as such at any time upon ninety (90) days’
prior notice to the Company, the other Agent and the Banks. The Administrative
Agent shall resign upon the request of the Company in the event the
Administrative Agent is a Defaulting Bank. The Required Banks, with the consent
of the Company (such consent not to be unreasonably withheld), may appoint a
successor Agent to succeed any Agent that resigns or is terminated pursuant to
this Section 10.5. Subsequent to the effective date of such resignation or
termination, the resigning or terminated (as applicable) Agent shall have no
further obligations in that capacity under this Agreement. After any such
Agent’s resignation hereunder, the provisions of this Article X and Section 11.9
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Agent.

(b) If no successor Agent shall have been appointed by the Company and the
Required Banks and shall have accepted such appointment prior to the effective
date of the resignation or termination of the then acting Agent, the resigning
or terminated Agent may appoint a successor Agent, which shall be a bank or
trust company organized under the laws of the United States of America or any
State thereof, having a combined capital and surplus of at least $500,000,000.

(c) Unless and until a successor Agent is appointed pursuant to Sections 10.5(a)
and 10.5(b) by the Company and the applicable Principal Banks acting together,
(i) the services performed by such Agent hereunder shall be performed by the
individual Principal Banks and the Company, each on its own behalf, and (ii) any
payments or communications made by the Company to such Agent hereunder shall be
made directly to the applicable individual Principal Banks.

Section 10.6 Non-Reliance Representation. Each of the Banks acknowledges and
represents that it has, independently of and without reliance upon any Agent,
and based solely upon its own expertise (and the expertise of its agents and
independent advisors, if any) and upon financial statements and other
information deemed appropriate by it, made its own credit analysis of the
Company and made its own decision to enter into this Agreement. Each of the
Banks further acknowledges and represents that it will, independently of and
without reliance upon any Agent, and based solely upon its own expertise (and
the expertise of its agents and independent advisors, if any) and upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis of the Company and its own decisions with respect
to this Agreement.

Section 10.7 Exculpation. No Agent nor any of its shareholders or Related
Parties shall be liable to the Banks, or any of them individually, for any
obligation, undertaking, act or judgment of the Company or any other Person, or
for any error of judgment or any action taken or omitted to be taken by such
Agent (except and to the extent that the same arises from gross negligence or
willful misconduct on the part of such Agent), or be bound to ascertain or
inquire as to the performance or observance of any term of any of the Loan
Documents. Without limiting the generality of the foregoing, each Agent: (a) may
rely on the advice and statements of legal counsel selected by it (including,
without limitation, counsel to the Company), independent accountants, pricing
services and other experts selected by such Agent and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants, pricing services or other experts;
(b) makes no warranty or representation and shall not be responsible for any
warranty or representation made in or in connection with any of the Loan
Documents by any Person other than such Agent, or for the financial condition of
the Company or any other Person, or for the observance or performance of any
obligations of the Company or any other Person other than such Agent, or for the
truth or accuracy of any document provided to such Agent that such Agent has
initially received from, or that such Agent has prepared based upon information
received from, the Company or any other Person; (c) makes no warranty or
representation and shall not be responsible for the due execution, validity,
enforceability, sufficiency or collectibility of any of the Loan Documents;
(d) shall incur no liability under or in respect of any such agreement or
document by acting upon any notice (by telephone or otherwise), or writing
(including email, telex and telegraphic communication) believed by it in good
faith to be genuine and to be signed or sent by the proper party or Person; and
(e) makes no warranty or guarantee as to: (i) future payments by the Company or
any other obligor or guarantor of the Loans, (ii) the Company’s future
compliance with or performance of any of the terms and conditions contained in
the Loan Documents, or (iii) the collectibility of the Loans.

Section 10.8 Collateral Valuation. The Collateral Agent shall monitor the Market
Value of the Collateral. On each Borrowing Date, the Collateral Agent shall
determine the Market Value of the Collateral (in accordance with Section 3.1(b)
with respect to timing of such valuation) securing the Loans to be made on such
date. On each subsequent Business Day on which there is an outstanding Advance,
the Collateral Agent shall (i) to the extent any such Advance is a Company Pool
Loan, determine the Company Borrowing Base on and as of such date in accordance
with its usual and customary practices and (ii) to the extent any such Advance
is a Clearing Fund Pool Loan, determine the applicable Clearing Fund Borrowing
Base on and as of such date in accordance with its usual and customary
practices, and, in each case, shall advise and notify (which may be by
telephone, provided that written confirmation thereof shall promptly follow) the
Company, the Administrative Agent and each Bank of each such determination.

ARTICLE XI
GENERAL PROVISIONS SECTION

Section 11.1 Successors and Assigns; Participating Interests.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that (i) the Company may not assign or otherwise transfer any of its
rights or obligations under this Agreement except as provided in Section 9.2
(and any attempted assignment or transfer by the Company shall be null and void)
and (ii) no Bank may assign or otherwise transfer any of its rights or
obligations under this Agreement except in accordance with this Section 11.1.

(b) (i) Any Bank may, in accordance with applicable law, at any time sell to one
or more banks, financial institutions or other entities (“Participants”)
participating interests in any Loan owing to such Bank, any Commitment of such
Bank or any other interest of such Bank hereunder. In the event of any such sale
by a Bank of participating interests to a Participant, such Bank’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Bank shall remain solely responsible for the performance thereof
and the Company and each Agent shall continue to deal solely and directly with
such Bank in connection with such Bank’s rights and obligations under this
Agreement and the other Loan Documents. Any agreement or instrument pursuant to
which a Bank sells such a participating interest shall provide that such Bank
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement and in no
event shall a Bank that sells a participating interest be obligated to the
Participant to take or refrain from taking any action hereunder or under any of
the other Loan Documents except that such Bank may agree that it will not,
without the consent of such Participant, agree to (A) reduce the principal of,
or interest payable on (or reduce the rate of interest applicable to), the Loans
of such Bank or any fees or other amounts payable to such Bank hereunder which,
in each case, are related to the participating interest sold to such Participant
or, (B) postpone the date fixed for any payment of the principal of, or interest
on, the Loans of such Bank or other amounts payable to such Bank hereunder
which, in each case, are related to the participating interest sold to such
Participant.

(ii) Each Bank that sells a participation shall, acting solely for this purpose
as an agent of the Company, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(c) Any Bank may (or in accordance with Section 11.4(h) shall), in accordance
with applicable law, and with the consent of the Company (such consent not to be
unreasonably withheld) and the Administrative Agent (such consent not to be
unreasonably withheld), at any time assign to one or more financial institutions
(all such financial institutions, collectively, “Assignees”) all or any part of
its Commitment (and related Revolving Loans) or if the Commitments have been
terminated, its Loans, pursuant to an assignment agreement (an “Assignment
Agreement”), executed by such Assignee and such Bank and delivered to the
Company and each Agent; provided that the consent of the Company (and the
consent of the Administrative Agent, solely with respect to clauses (B) and (C))
to any such assignment shall not be required if (A) a Default under any of
Sections 8.2, 8.6 or 8.7 has occurred and is continuing, (B) the assignment is
by a Bank to an Affiliate of such Bank or another existing Bank or an Affiliate
of such other existing Bank or (C) the assignment (including any pledge) is by
any Bank of its Loans and its rights hereunder with respect thereto to any
Federal Reserve Bank. Upon such execution and delivery of an Assignment
Agreement, from and after the effective date as specified therein, (x) the
Assignee thereunder shall be a party hereto and shall be bound by the provisions
hereto and, to the extent provided in such Assignment Agreement, shall have the
rights and obligations of a Bank hereunder, with its Commitment as set forth in
such Assignment Agreement, and (y) the transferor Bank thereunder shall, to the
extent provided in such Assignment Agreement, be released from its obligations
under this Agreement (and, in the case of an Assignment Agreement covering all
or the remaining portion of a transferor Bank’s rights and obligations under
this Agreement, such transferor Bank shall cease to be a party hereto, but shall
continue to be entitled to the benefits, and subject to the limitations, of
Sections 2.14, 3.4(b), 4.3, 11.4, 11.9, 12.1(b) and 12.1(c) (to the extent such
obligations arose prior to the effective date of such Assignment Agreement)).
Upon delivery of the Assignment Agreement to the Company and each Agent, the
Company, each Agent and the Banks shall treat the Assignee as the owner of the
Loans and Commitment recorded therein for all purposes of this Agreement. Except
in the case of an assignment of the entire remaining amount of the assigning
Bank’s Commitment or Loans, the amount of the Commitment or Revolving Loans of
the assigning Bank subject to each such assignment (determined as of the date
the Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 and each continuing
assigning Bank shall retain a Commitment of not less than $10,000,000, unless
each of the Company and the Administrative Agent otherwise consent, provided
that no such consent of the Company shall be required if a Default under any of
Sections 8.2, 8.6 or 8.7 has occurred and is continuing. Any assignment or
transfer by a Bank that does not comply with this Section 11.1 shall be treated
for purposes of this Agreement as a sale by such Bank of a participating
interest in such rights and obligations in accordance with subsection 11.1(b).

(d) On the effective date specified in any Assignment Agreement, or as soon as
possible thereafter, the Company shall, upon request, execute and deliver to the
applicable Assignee a new Note to the order of such Assignee reflecting the
Commitment and outstanding Loans obtained by it pursuant to such Assignment
Agreement and, if the transferor Bank has retained a Commitment and Loans
hereunder, upon request, a new Note in exchange for the Note held by the
transferor Bank (which existing Note shall be surrendered to the Company) to the
order of the transferor Bank reflecting the Commitment and outstanding Loans
retained by it hereunder. Such new Notes shall be dated the effective date of
the Assignment Agreement as specified therein and shall otherwise be in the form
of the Note replaced thereby. The Note surrendered by the transferor Bank shall
be returned by the transferor Bank to the Company marked “canceled”. The
Administrative Agent, acting for this purpose as an agent of the Company, shall
maintain at one of its offices a copy of each Assignment Agreement delivered to
it and a register for the recordation of the names and addresses of the Banks,
and the Commitment of, and principal amount (and stated interest) of the Loans
owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Company,
the Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as the owner of its
interest therein, as indicated in the Register, for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Bank, at any reasonable time and
from time to time upon reasonable prior notice.

(e) The Company authorizes each Bank to disclose to any Participant or Assignee
and any prospective Participant or Assignee any and all financial and other
information in such Bank’s possession concerning the Company which has been
delivered to such Bank by or on behalf of the Company pursuant to this
Agreement; provided that such Participant or Assignee or prospective Participant
or Assignee agrees to be bound by the confidentiality provisions contained in
Section 11.12.

(f) If, pursuant to this Section 11.1, any interest in this Agreement or any
Loan is transferred to any Assignee which is organized under the laws of any
jurisdiction other than the United States or any state thereof, such Assignee,
concurrently with the effectiveness of such transfer and becoming a party to
this Agreement pursuant to the applicable Assignment Agreement shall,
(i) represent to the transferor Bank (for the benefit of the transferor Bank,
each Agent and the Company) that under applicable law and treaties then in
effect no United States federal taxes will be required to be withheld by any
Agent, the Company or the transferor Bank with respect to any payments to be
made to such Assignee hereunder, (ii) furnish to the Company the documentation
described in Section 11.4(f), (wherein such Assignee claims entitlement to
complete exemption from U.S. federal withholding tax on all payments hereunder)
and (iii) agree to otherwise comply with the terms of Section 11.4(f).

(g) Notwithstanding anything to the contrary contained in this Section 11.1, no
Bank may assign or sell participating interests, or otherwise syndicate all or
any portion of such bank’s interests under this Agreement or any other Loan
Document to any Person who is (i) listed on the Specially Designated Nationals
and Blocked Persons List (the “SDN List”) maintained by the U.S. Department of
Treasury Office of Foreign Assets Control (“OFAC”) and/or on any other similar
list maintained by the OFAC pursuant to any authorizing statute, executive order
or regulation or (ii) either (x) included within the term “designated national”
as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or
(y) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order
No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or similarly
designated under any related enabling legislation or any other similar executive
orders.

(h) The transferor Bank shall pay to the Administrative Agent for its own
account a processing and recording fee of $3,500. Upon its receipt of a duly
completed Assignment Agreement executed by an assigning Bank and an Assignee,
the Assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Bank hereunder), the processing and recordation fee referred to in
this subsection 11.1(h) and any written consent to such assignment required by
subsection 11.1(c), the Administrative Agent shall accept such Assignment
Agreement and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this subsection 11.1(h).

(i) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Bank from any of its obligations hereunder
or substitute any such pledgee or assignee for such Bank as a party hereto.

Section 11.2 Survival. All representations and warranties of the Company
contained in this Agreement shall survive the making of the Loans herein
contemplated. The provisions of Sections 11.4, 11.9, 12.1(b) and 12.1(c) and
Article X shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

     
Section 11.3
  [Reserved].
 
   
Section 11.4
  Taxes.
 
   

(a) All payments to any Bank made under any Loan Document shall be made free and
clear of, and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Company shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
by the amount (the “Additional Amount”) necessary so that after making all
required deductions (including deductions applicable to additional sums
described in this paragraph) such Bank receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Company shall
make such deductions and (iii) the Company shall pay the full amount deducted to
the relevant governmental authority in accordance with applicable law. In
addition, to the extent not paid in accordance with the preceding sentence, the
Company shall pay any Other Taxes to the relevant governmental authority in
accordance with applicable law.

(b) Subject to subsection (g) below, the Company shall indemnify each Bank for
Indemnified Taxes and Other Taxes paid by such Bank, provided, however, that the
Company shall not be obligated to make payment to any Bank in respect of
penalties, interest and other similar liabilities attributable to such
Indemnified Taxes or Other Taxes if such penalties, interest or other similar
liabilities are reasonably attributable to the gross negligence or willful
misconduct of such Bank.

(c) If a Bank shall become aware that it is entitled to claim a refund from a
governmental authority in respect of Indemnified Taxes or Other Taxes paid by
the Company pursuant to this Section 11.4, including Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Company, or with respect to
which the Company has paid Additional Amounts pursuant hereto, it shall promptly
notify the Company of the availability of such refund claim and, if such Bank
determines in good faith that making a claim for refund will not have a material
adverse effect on its taxes or business operations, shall, within 30 days after
receipt of a request by the Company, make a claim to such governmental authority
for such refund at the Company’s expense. If a Bank receives a refund in respect
of any Indemnified Taxes or Other Taxes paid by the Company pursuant hereto, it
shall within 30 days from the date of such receipt pay over such refund to the
Company (but only to the extent of Indemnified Taxes or Other Taxes paid
pursuant to hereto, including indemnity payments made or Additional Amounts
paid, by the Company under this Section 11.4 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out of pocket
expenses of such Bank and without interest (other than interest paid by the
relevant governmental authority with respect to such refund). This Section shall
not be construed to require the Administrative Agent or any Bank to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Company or any other Person.

(d) If any Bank is or becomes eligible under any applicable law, regulation,
treaty or other rule to a reduced rate of taxation, or a complete exemption from
withholding, with respect to Indemnified Taxes or Other Taxes on payments made
to it by the Company, such Bank shall, upon the request of the Company or the
Administrative Agent, complete and deliver from time to time any certificate,
form or other document requested by the Company or the Administrative Agent, the
completion and delivery of which are a precondition to obtaining the benefit of
such reduced rate or exemption, provided that the taking of such action by such
Bank, would not, in the reasonable judgment of such Bank be disadvantageous or
prejudicial to such Bank or inconsistent with its internal policies or legal or
regulatory restrictions. For any period with respect to which a Bank has failed
to provide any such certificate, form or other document requested by the Company
or the Administrative Agent, such Bank shall not be entitled to any payment
under this Section 11.4 in respect of any Indemnified Taxes or Other Taxes that
would not have been imposed but for such failure.

(e) Each Bank organized under the laws of a jurisdiction in the United States,
any State thereof or the District of Columbia (other than Banks that are
corporations or otherwise exempt from United States backup withholding Tax)
(each such Bank, a “US Bank”) shall (i) deliver to the Company and the
Administrative Agent, upon execution hereof (or, with respect to Persons
becoming Banks hereunder by assignment, upon execution of the relevant
assignment agreement), two original copies of United States Internal Revenue
Service Form W-9 or any successor form, properly completed and duly executed by
such Bank, certifying that such Bank is exempt from United States backup
withholding Tax on payments of interest made under the Loan Documents and
(ii) thereafter, at each time when it is so reasonably requested in writing by
the Company or the Administrative Agent or at such time the Bank becomes aware
of the invalidity or obsolescence of a previously delivered form, deliver within
a reasonable time two original copies of an updated Form W-9 or any successor
form thereto. Notwithstanding the provisions of subsection (a) and (b) above,
the Company shall not be required to indemnify a US Bank to the extent the
obligation to pay such indemnity payment or Additional Amounts would not have
arisen but for a failure by such US Bank to comply with this subsection (e),
except (i) where such failure is a result of a change in law (including, but not
limited to, a change in the requirements set forth on Internal Revenue Service
Form W-9 or any change in interpretation of such requirements) occurring after
such time the US Bank becomes a party hereto or (ii) to the extent such Bank’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Company.

(f) Each Bank, Agent and other Person receiving payments under this Agreement
that is organized under the laws of a jurisdiction other than the United States,
any State thereof or the District of Columbia (each such Bank, a “Foreign Bank”)
that is entitled to an exemption from or reduction of withholding Tax under the
laws of the jurisdiction in which the Company is located, or any treaty to which
such jurisdiction is a party, with respect to payments under the Loan Documents
shall deliver to the Company and the Administrative Agent, upon execution hereof
(or, with respect to Persons becoming Banks hereunder by assignment, upon
execution of the relevant assignment agreement), such properly completed and
duly executed documentation prescribed by applicable law or reasonably requested
by the Company or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate, unless in the good faith opinion
of the Foreign Bank such documentation would expose the Foreign Bank to any
material adverse consequences or risk or is inconsistent with its internal
policies or legal or regulatory restrictions, it being understood that the
completion of an Internal Revenue Service Form W-8BEN, W-8IMY or W-ECI by a
Foreign Bank, as applicable, as of the date of this Agreement, shall not be
considered to be inconsistent with such Foreign Bank’s internal policies or
legal or regulatory restrictions or expose such Foreign Bank to a material
adverse consequence. Such documentation shall be delivered by each Foreign Bank
on or before the date it becomes a Bank and on or before the date, if any, such
Foreign Bank changes its applicable lending office by designating a different
lending office with respect to its Loans (a “New Lending Office”). In addition,
each Foreign Bank shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Foreign Bank. If a payment
made to a Foreign Bank under any Loan Document would be subject to U.S. Federal
withholding tax imposed by FATCA if such Foreign Bank fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Foreign Bank shall
deliver to the Withholding Agent (i) a certification signed by the chief
financial officer, principal accounting officer, treasurer or controller and
(ii) other documentation reasonably requested by the Withholding Agent
sufficient for the Withholding Agent to comply with its obligations under FATCA
and to determine that such Foreign Bank has complied with such applicable
reporting requirements. Each Agent and Bank (and, in the case of a Foreign Bank,
its lending office), represents that on the date hereof, payments made hereunder
by the Company to it would not be subject to United States federal withholding
tax.

(g) Notwithstanding the provisions of subsection (a) and (b) above, the Company
shall not be required to indemnify any Foreign Bank, or to pay any Additional
Amounts to any Foreign Bank, in respect of United States federal withholding tax
pursuant to subsection (a) or (b) above, (A) to the extent that the obligation
to withhold amounts with respect to United States federal withholding tax
existed on the date such Foreign Bank became a Bank, became a party hereto or
otherwise acquired its interest herein or in the case of a Foreign Bank that
after becoming a party hereto changes its classification for United States
federal income tax purposes under Section 7701 of the Code, United States
federal withholding tax that exists on the date such change in entity
classification is effective, except to the extent that such Bank’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Company or such Bank was entitled, immediately prior to such change in
entity classification becoming effective, to receive additional amounts from the
Company; (B) with respect to a change by such Foreign Bank of the jurisdiction
in which it is organized, incorporated, controlled or managed, or in which it is
doing business, from the date such Foreign Bank changed such jurisdiction, but
only to the extent that such withholding tax exceeds any withholding tax that
would have been imposed on such Bank had it not changed the jurisdiction in
which it is organized, incorporated, controlled or managed, or in which it is
doing business; or (C) to the extent that the obligation to pay such indemnity
payment or Additional Amounts would not have arisen but for a failure by such
Foreign Bank to comply with the provisions of Section 11.4(d) or (f).

(h) If any Bank requests compensation under this Section 11.4, or if the Company
is required to pay any additional amount to any governmental authority for the
account of any Bank pursuant to this Section 11.4, then such Bank shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates with the object of avoiding or
eliminating the amounts payable pursuant to this Section 11.4, provided that
such designation or assignment shall be on such terms that such Bank and its
lending office, in such Bank’s sole judgment, suffer no economic, legal,
regulatory or other disadvantage and would not otherwise be disadvantageous to
such Bank. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Bank in connection with any such designation or assignment.

If Bank requests compensation under this Section 11.4, or if the Company is
required to pay any additional amount to any governmental authority for the
account of any Bank pursuant to this Section 11.4, then the Company may, at its
sole expense and effort, upon notice to such Bank, require such Bank to assign
and delegate, without recourse, in accordance with and subject to the
restrictions contained in Section 11.1, all of such Bank’s interests, rights and
obligations under this Agreement to one or more assignees that shall assume such
obligations (which assignee or assignees may be one or more other Banks);
provided that (i) such Bank shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued and unpaid interest thereon,
accrued and unpaid fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (ii) such assignment
will result in a reduction in such compensation or payments. A Bank shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Bank or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

A certificate of the relevant Bank setting forth the basis for any amounts (and
the calculation thereof and methodology in calculating, each in reasonable
detail) claimed under this Section 11.4 shall be delivered to the Company and
the Administrative Agent and shall be conclusive absent manifest error. Failure
or delay on the part of a Bank to demand compensation of any amount under this
Section shall not constitute a waiver of such Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate any
such Bank for any amounts claimed under this Section that are incurred more than
90 days prior to the date that such Bank notifies the Company of the
circumstances giving rise to such amounts and such Bank’s intention to claim
compensation therefor; provided, further, that if the circumstances giving rise
to such amounts have retroactive effect, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(i) Any payment required to be made by the Company to any Bank under this
Section 11.4 shall be deemed an Obligation and be secured by the Collateral.

Section 11.5 Choice of Law; Jurisdiction. THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS. The Company and the Banks
hereby irrevocably submit to the non-exclusive jurisdiction of any United States
federal or Illinois state court sitting in Chicago, Illinois in any action or
proceedings arising out of or relating to any Loan Documents and the Company and
the Banks hereby irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in any such court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Agent or any Bank may otherwise have to bring any action or
proceeding relating to this Agreement against the Company or its properties in
the courts of any jurisdiction. Each party irrevocably consents to service of
process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 11.6 Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 11.7 Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Company and the Banks and supersede all prior
agreements and understandings among the Company and the Banks relating to the
subject matter thereof.

Section 11.8 Several Obligations. The respective obligations of the Banks
hereunder are several and not joint and no Bank shall be the partner or agent of
any other. The failure of any Bank to perform any of its obligations hereunder
shall not relieve any other Bank from any of its obligations hereunder.

Section 11.9 Expenses; Indemnification; Increased Costs; Damage Waiver.

(a) The Company shall reimburse (i) each Agent for any and all reasonable costs
and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys) paid or incurred by such Agent in connection with the
syndication of the credit facility provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) each
Agent and each Bank for any and all reasonable costs and out-of-pocket expenses
(including reasonable attorneys’ fees and time charges of attorneys) paid or
incurred by such Agent or such Bank, as applicable, in connection with the
collection, liquidation and enforcement of the Loan Documents and/or the
Collateral. The Company further agrees to indemnify each Agent, each Bank and
each Related Party of any of the foregoing Persons (each an “Indemnified Party”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all expenses of litigation or
preparation therefor) which any of them may pay or incur arising out of or
relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Loan hereunder (all of the foregoing being
collectively referred to as “Indemnified Amounts”), excluding, however, in all
of the foregoing instances, Indemnified Amounts arising from the gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification and Indemnified Amounts consisting of taxes for which an
indemnification is provided or specifically excluded from indemnification
pursuant to Section 11.4.

(b) If, after the date hereof, any law or any governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law) is
adopted, or there is any change in the interpretation thereof, or the compliance
of any Bank with such, which, in any case, affects the amount of capital
required or expected to be maintained by such Bank or any corporation
controlling such Bank, and such Bank reasonably determines the amount of capital
required is increased by or based upon the existence of this Agreement or its
Commitment hereunder and such increased capital results in increased costs to
such Bank, then, such Bank shall notify the Company of such fact and shall
provide a reasonably detailed description of such increased costs in the notice
(“Increased Cost Notice”), together with documentation from the relevant
regulatory body setting forth such increased capital requirement, and the
Company shall, in its sole discretion, determine whether to terminate such
Bank’s Commitment in accordance with Section 2.12. The Company will pay to such
Bank such additional amount or amounts as will compensate such Bank for any such
increase of cost suffered pursuant to Section 11.9(b). Any payment required to
be made by the Company under this Section 11.9(b) shall be deemed an Obligation
and be secured by the Collateral.

(c) [Reserved]

(d) [Reserved]

(e) All amounts due under this Section 11.9 shall be payable promptly after
written demand therefor.

(f) To the extent permitted by applicable law, the Company shall not assert, and
hereby waives, any claim against the Administrative Agent or the Banks on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, or the use of the proceeds thereof.

(g) Each Bank shall indemnify the Administrative Agent, within 10 days after
demand therefor, for the full amount of any Taxes attributable to such Bank that
are payable or paid by the Administrative Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant government authority. A certificate
as to the amount of such payment or liability delivered to any Bank by the
Administrative Agent shall be conclusive absent manifest error.

Section 11.10 Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.

Section 11.11 Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

Section 11.12 Confidentiality. Each of the Banks and each Agent agrees to
maintain the confidentiality of the Company Information (as defined below),
except that Company Information may be disclosed (a) to its Affiliates and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors who have a need to know such information (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Company Information and agree to
keep such Company Information confidential on terms substantially similar to
this Section 11.12), (b) to the extent required by any governmental agency,
self-regulatory authority or representative thereof, (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process or
to the extent reasonably required in connection with any litigation relating to
this Agreement or the Collateral to which such Bank or such Agent, as
applicable, is a party, (d) subject to an agreement containing provisions
substantially the same as those described in this Section 11.12, to any Assignee
or Participant, (e) with the consent of the Company, (f) to the extent such
Company Information becomes publicly available other than as a result of a
breach of its confidentiality obligations as described in this Section 11.12 or
(g) to any other party to this Agreement.

As used in this Section, “Company Information” means all information received
from the Company or any of its Subsidiaries or Affiliates relating to Holdings
or any of its subsidiaries (including the Company) or any of their respective
Affiliates, or their businesses, other than any such information that is
available to any Agent or any Bank, as applicable, on a non-confidential basis
prior to disclosure by the Company.

Section 11.13 WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.

Section 11.14 USA Patriot Act Notification. The following notification is
provided to the Company pursuant to Section 326 of the USA Patriot Act:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when the
Company opens an account, the Administrative Agent, the Collateral Agent and the
Banks will ask for the Company’s name, tax identification number, business
address, and other information that will allow the Administrative Agent, the
Collateral Agent and the Banks to identify the Company. The Administrative
Agent, the Collateral Agent and the Banks may also ask to see the Company’s
legal organizational documents or other identifying documents.

ARTICLE XII
SETOFF; RATABLE PAYMENTS

Section 12.1 Setoff; Ratable Payments.

(a) In addition to, and without limitation of, any rights of the Banks or Agents
under applicable law, if the Company becomes insolvent, however evidenced, or
any Default occurs and is continuing, any indebtedness or other obligation owing
from any Bank or Agent to the Company (including all account balances, whether
provisional or final and whether or not collected or available but excluding
(x) any accounts designated as or representing “customer segregated funds”
accounts and (y) any accounts pledged to such Bank to secure an overdraft
facility to ensure the settlement of foreign currency futures and options
contracts traded on the exchange of the Company, CBOT, NYMEX or any other
exchange in respect of which the Company has equivalent authority) may be offset
and applied toward the payment of the Obligations owing to such Bank or Agent,
as the case may be, whether or not the Obligations, or any part thereof, shall
then be due.

(b) Subject to Section 2.11, if any Bank, whether by setoff or otherwise, has
payment made to it upon any Loan in a greater proportion than that received by
any other Bank upon any Loan constituting a portion of the same Advance, such
Bank shall distribute to the Administrative Agent an amount equal to each of the
other Banks’ pro rata share of such payment. Such payment shall be distributed
ratably between the Banks in proportion to each Bank’s respective share of the
total Obligations outstanding under this Agreement. Any payment distributed
pursuant to this subsection (b) to the Administrative Agent shall be distributed
by the Administrative Agent to the applicable Banks in accordance with the
provisions of this Agreement.

(c) Subject to Section 2.11, if any Bank, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for any category of its Obligations or such amounts which may
be subject to setoff, in any case, in excess of its pro rata share thereof, such
Bank agrees, promptly upon demand, to take such action necessary such that all
Banks share in the benefits of such collateral ratably in proportion to their
Obligations of the same category. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

(d) The Company agrees that any Participant in a Loan may exercise setoff rights
as provided by Section 12.1(a) as though it were a Bank with respect to its
participating interest, provided that such Participant has agreed that it shall
be subject to Sections 12.1(b) and (c) as though it were a Bank.

ARTICLE XIII
NOTICES

Section 13.1 Giving Notice. (a) Except as otherwise herein provided, any notice
required or permitted to be given under this Agreement shall be in writing and
shall be deemed delivered (i) upon receipt if sent by an overnight courier
service, or (ii) when sent by facsimile, telex, email or SWIFT message, in each
case, addressed to the Company, the Agents and the Banks at the addresses or
transmission numbers indicated below their signatures to the Agreement or
otherwise notified to the Company, the Agents or the Banks, as applicable.

(b) (i) Email transmissions of the Company in respect of any Advance Request
required pursuant to Section 3.1(a) shall be sent to the following address:

cme—jpm—loan—agency@jpmorgan.com

(ii) Email transmissions of the Company in respect of any Collateral Notice
required pursuant to Section 3.1(a) shall be sent to the following address:

cme—jpm—collateral@jpmorgan.com

Section 13.2 Change of Address. The Company, any Agent and any Bank may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.

ARTICLE XIV
COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Delivery of an executed
signature page by facsimile or email shall be effective as delivery of a
manually executed counterpart hereof. This Agreement shall be effective when it
has been executed by the Company, the Agents and the Banks.

ARTICLE XV
SUBORDINATION

The Company hereby subordinates its Lien on the Collateral to the Lien therein
granted to the Collateral Agent pursuant to the Collateral Documents and the
Company shall not take any action of any nature whatsoever to enforce its Lien
until all of the Obligations have been paid in full and the Commitments have
been terminated.

(Signature Pages Follow)

IN WITNESS WHEREOF, the Company, the Agents and the Banks have executed this
Agreement as of the date first above written.

CHICAGO MERCANTILE EXCHANGE INC.
(a Delaware corporation)

      By:/s/ Kimberly S. Taylor

Name:
Title:
  Kimberly S. Taylor
Managing Director & President,

Clearing House Division

20 South Wacker Drive
Chicago, Illinois 60606
Fax: (312) 930-3187
S.W.I.F.T.: XCMEUS4C
Kim.Taylor@cmegroup.com

Attention: Managing Director & President,
Clearing House Division

With a copy to:
20 South Wacker Drive
Chicago, Illinois 60606
Fax: (312) 930-3187
S.W.I.F.T.: XCMEUS4C
Attention: General Counsel

1

Commitments

$75,000,000

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent and
Collateral Agent

By:/s/ Brian Mittelstaedt
Name: Brian Mittelstaedt
Title: Vice President


277 Park Avenue, 36th Floor
New York, New York 10172
Fax: (212) 270-1511
Attention: Brian Mittelstaedt
brian.h.mittelstaedt@jpmorgan.com

If to the Administrative Agent:

JPMorgan Chase Bank


Investment Bank Loan Operations – North America
1111 Fannin Street, 10th Floor
Houston, Texas 77002
(713) 374-4312 (facsimile)
(713) 750-3560 (confirm)
Attn: Carla M. Kinney
cme—jpm—loan—agency@jpmorgan.com, and
carla.m.kinney@chase.com

with a copy to:

JPMorgan Chase Bank
Investment Bank Loan Operations – North America
1111 Fannin Street, 10th Floor
Houston, Texas 77002
(713) 374-4312 (facsimile)
(713) 750-6416 (confirm)
Attn: Siraz X. Maknojia
siraz.x.maknojia@jpmorgan.com

If to the Collateral Agent

JPMorgan Chase Bank, N.A.
Investment Bank Securities Operations (MC: DE3-5000)
500 Stanton Christiana Road, Ops 4, Floor 03
Newark, Delaware, 19713-2107
(917) 464-9985 (facsimile)
(302) 552-0835 (confirm)
Attn: Marc Sendra
cme—jpm—collateral@jpmorgan.com, and
marc.sendra@jpmorgan.com

JPMorgan Chase Bank, N.A.
Investment Bank Securities Operations (MC: DE3-5000)
500 Stanton Christiana Road, Ops 4, Floor 03
Newark, Delaware, 19713-2107
(917) 464-9985 (facsimile)
(302) 552-0017
Attn: Laura Smith
laura.j.smith@jpmorgan.com

JPMorgan Chase Bank, N.A.
Investment Bank Securities Operations (MC: DE3-5000)
500 Stanton Christiana Road, Ops 4, Floor 03
Newark, Delaware, 19713-2107
(917) 464-9985 (facsimile)
(302) 552-0637 (confirm)
Attn: Lori Klinikowski
lori.l.klinikowski@jpmorgan.com

JPMorgan Chase Bank, N.A.
Investment Bank Securities Operations (MC: DE3-5000)
500 Stanton Christiana Road, Ops 4, Floor 03
Newark, Delaware, 19713-2107
(917) 464-9985 (facsimile)
(302) 552-0920
Attn: Jason Kyler
jason.l.kyler@jpmorgan.com

2

BANK OF MONTREAL,
as Syndication Agent

By:/s/ Scott Ferris
Name: Scott Ferris
Title: Managing Director


111 West Monroe Street
Chicago, Illinois 60603
Fax: 312-765-8201
Attention: Adam Tarr

3

$75,000,000

HARRIS NA,
as a Bank

      By:/s/ Linda Haven

Name:
Title:
  Linda Haven
Managing Director

111 West Monroe Street
Chicago, Illinois 60603
Fax: 312-765-8201
Attention: Adam Tarr

4

$75,000,000

BANK OF AMERICA, N.A.,
individually and as Co-Syndication Agent

      By:/s/ Maryanne Fitzmaurice

Name:
Title:
  Maryanne Fitzmaurice
Senior Vice President

335 Madison Avenue, 5th Floor
New York, NY 10017
Fax: 704-683-9184
Attention: Maryanne Fitzmaurice
Maryanne.fitzmaurice@baml.com

5

$60,000,000

CITIBANK, N.A.,
as a Bank

      By:/s/ William Mandaro

Name:
Title:
  William Mandaro
Director

388 Greenwich Street
New York, NY 10013
Fax: 646-688-6821
Email: William.mandaro@citi.com

6

$60,000,000

The Bank of Tokyo-Mitsubishi, UFJ, Ltd.
New York Branch,
as a Bank

      By:/s/ Chimie T. Pemba
Name: Chimie T. Pemba

Title:
  Authorized Signaory

1251 Avenue of the Americas
New York, NY 10020
(212) 782-6440
cpemba@us.mufg.jp
Attention: Chimie T. Pemba

7

$50,000,000

Barclays Bank PLC,
as a Bank

      By:/s/ Kevin Cullen
Name: Kevin Cullen

Title:
  Director

Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attention: Kevin Cullen/Alicia Borys
Telephone: (212) 526-4979/(212) 526-4291
Telecopy: (212) 526-5115/(212) 526-5115
Email: Kevin.cullen@barcap.com
Alicia.borys@barcap.com
ltmny@barcap.com

8

$50,000,000

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Bank

      By:/s/ Robert Chesley
Name: Robert Chesley

Title:
  Director

9

          By:/s/ John S. McGill       Name: John S. McGill       Title:    
Director 60 Wall Street
New York, NY 10005
Fax: 212-797-0272
Attn: Robert Chesley
Robert.Chesley@db.com

$50,000,000

LLOYDS TSB BANK PLC,
as a Bank

      By:/s/ Shane Klein
Name: Shane Klein

Title:
  Senior Vice President K042

10

          By:/s/ Candi Obrentz       Name: Candi Obrentz       Title:     Vice
President O013 1095 Avenue of the Americas, 34 Floor
New York, NY 10036
Attention: Shane Klein
Shane.klein@us.lloydsbanking.com

$50,000,000

Mizuho Corporate Bank, Ltd.,
as a Bank

      By:/s/ David Lim

Name:
Title:
  David Lim
Authorized Signatory

1251 Avenue of the Americas
32nd Floor
New York, NY 10020
Fax: 212-282-4488
Attention: Andre Liu
Andre.liu@mizuhocbus.com

11

$50,000,000

The Bank of New York Mellon,
as a Bank

      By:/s/ Steven J. Correll
Name: Steven J. Correll

Title:
  Managing Director

One Wall Street, 19th Floor
New York, NY 10286
Fax: 704-683-9184
Attention: Steven J. Correll
Steven.correll@bnymellon.com

12

$50,000,000

UBS LOAN FINANCE LLC,
as a Bank

      By:/s/ Irja R. Otsa
Name: Irja R. Otsa

Title:
  Associate Director

13

          By:/s/ April Varner-Nanton       Name: April Varner-Nanton      
Title:     Director 677 Washington Blvd.
Stamford, CT 06901
Fax: (203) 719-3390
Email: Andres.lasso@ubs.com
Attention: Andres Lasso

$50,000,000

WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as a Bank

      By:/s/ David J. Bendel
Name: David J. Bendel

Title:
  Director

90 S. 7th Street, MAC N9305-075
Minneapolis, Minnesota 55117
Fax: 612-667-7251
Email: David.J.Bendel@wellsfargo.com
Attention: Dave Bendel

14

$40,000,000

FIFTH THIRD BANK,
as a Bank

      By:/s/ Joseph A. Wemhoff
Name: Joseph A. Wemhoff

Title:
  Vice President

222 S. Riverside Plaza, GRVR0D
Chicago, Illinois 60606
Fax: 312-704-7365
Email: joseph.wemhoff@53.com
Attention: Joseph A. Wemhoff

15

$40,000,000

HSBC BANK USA, N.A.,
as a Bank

      By:/s/ Paul Silvester
Name: Paul Silvester

Title:
  Deputy Head of FIG Americas

425 Fifth Avenue, 8th Floor
New York, NY 10018
Fax: 212-525-2441
Attention: Paul Silvester
Paul.Silvester.us.hsbc.com

16

$40,000,000

PNC Bank, N.A.,
as a Bank

      By:/s/ Cara Gentile
Name: Cara Gentile

Title:
  Vice President

1600 Market Street, 21st Floor
Philadelphia, PA 19103
Fax: 215-585-7374
Attention: Cara Gentile
Cara.gentile@pnc.com

17

$40,000,000

STATE STREET BANK AND TRUST
COMPANY,
as a Bank

      By:/s/ Juan G. Sierra

Name:
Title:
  Juan G. Sierra
Vice President

Credit Services
Copley Place Tower
Box 5303
Boston, Massachusetts 02206

For overnight delivery Please Use:
State Street Bank and Trust Company
4 Copley Place, 5th Floor
Boston, MA 02116

Fax: 617-662-8665
Email: jgsierra@statestreet.com
Attention: Juan G. Sierra

18

$40,000,000

THE BANK OF NOVA SCOTIA,
as a Bank

      By:/s/ David Mahmood
Name: David Mahmood

Title:
  Managing Director

1 Liberty Plaza
New York, NY 10006
Fax: 212-225-5254
Attention: Madelaine Baker, Erin Fogarty

19

$40,000,000

U.S. Bank National Association,
as a Bank

      By:/s/ Kathleen D. Schurr
Name: Kathleen D. Schurr

Title:
  Vice President

209 South LaSalle St., Suite 410
Chicago, IL 60604
Fax: 312-325-8754
Attention: Kathleen Schurr
Kathleen.Schurr@USBank.com

20

$25,000,000

Banca Monte dei Paschi di Siena S.p.A, New York
Branch,
as a Bank

      By:/s/ Renato Bassi

Name:
Title:
  Renato Bassi
Senior Vice President & General Manager

21

          By:/s/ Brian R. Landy       Name:     Brian R. Landy     Title:    
Vice President 55 East 59th Street
New York, NY 10022
Fax: 212-891-3661
Email: Nicolas.Kanaris@banca.mps.it
Attn: Nicolas Kanaris, V.P.

$20,000,000

BANK OF COMMUNICATIONS CO., LTD.,
NEW YORK BRANCH,
as a Bank

      By:/s/ Shelley He

Name:
Title:
  Shelley He
Deputy General Manager

One Exchange Plaza/55 Broadway, 31st Floor
New York, NY 10006-3008
Fax: (212) 376-8089
Email: helenlui@bocomny.com
Attention: Helen Lui

22

$20,000,000

Brown Brothers Harriman & Co.,
as a Bank

      By:/s/ Ann Hobart
Name: Ann Hobart

Title:
  Senior Vice President

140 Broadway
New York, NY 10005
Fax: 212-493-8065
Attention: Ann Hobart
ann.hobart@bbh.com

23